EXECUTION VERSION

















SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
Dated as of March 13, 2013
Among
GEOKINETICS HOLDINGS USA, INC.,
as Borrower
GEOKINETICS INC.,
as Parent
CANTOR FITZGERALD SECURITIES,
as Administrative Agent and Collateral Agent,
And
THE LENDERS PARTY HERETO





203328685 v17
us\schnemi\8843154.11



--------------------------------------------------------------------------------




Table of Contents
 
 
Page
ARTICLE I
 
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
Section 1.01.
Defined Terms
1
Section 1.02.
Other Interpretive Provisions
28
Section 1.03.
Accounting Terms
29
Section 1.04.
Rounding
29
Section 1.05.
References to Agreements, Laws, Etc
29
Section 1.06.
Times of Day
29
Section 1.07.
Timing of Payment or Performance
30
Section 1.08.
Currency Equivalents Generally
30
 
 
 
ARTICLE II
 
 
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
 
 
Section 2.01.
The Loans
30
Section 2.02.
Borrowings
30
Section 2.03.
[Reserved]
31
Section 2.04.
[Reserved]
31
Section 2.05.
Prepayments
31
Section 2.06.
Termination or Reduction of Commitments
33
Section 2.07.
Repayment of Loans
33
Section 2.08.
Interest
34
Section 2.09.
Fees
34
Section 2.10.
Computation of Interest
34
Section 2.11.
Evidence of Indebtedness
34
Section 2.12.
Payments Generally
35
Section 2.13.
Sharing of Payments
36
Section 2.14.
Defaulting Lenders
37
Section 2.15.
No Discharge; Survival of Claims
38
 
 
 
ARTICLE III
 
 
 
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
 
 
 
Section 3.01.
Taxes
38
Section 3.02.
Illegality
41
Section 3.03.
[Reserved]
41
Section 3.04.
Increased Cost and Reduced Return; Capital Adequacy
41
Section 3.05.
[Reserved]
42
Section 3.06.
Matters Applicable to All Requests for Compensation
42
Section 3.07.
Replacement of Lenders under Certain Circumstances
42


i


203328685 v17

--------------------------------------------------------------------------------




Section 3.08.
Survival
43
 
 
 
ARTICLE IV
 
 
 
CONDITIONS PRECEDENT
 
 
 
Section 4.01.
Effectiveness of this Agreement; Interim Period
43
Section 4.02.
Post-Interim Period
45
Section 4.03.
Conditions to All Credit Extensions
45
 
 
 
ARTICLE V
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
Section 5.01.
Existence, Qualification and Power; Compliance with Laws
46
Section 5.02.
Authorization; No Contravention
46
Section 5.03.
Governmental Authorization; Other Consents
46
Section 5.04.
Binding Effect
47
Section 5.05.
Financial Statements; No Material Adverse Effect
47
Section 5.06.
Litigation
47
Section 5.07.
Ownership of Property; Liens
47
Section 5.08.
Perfection of Security Interests
48
Section 5.09.
Environmental Compliance
48
Section 5.10.
Taxes
49
Section 5.11.
Compliance with ERISA
49
Section 5.12.
Labor Matters
50
Section 5.13.
Subsidiaries; Equity Interests
50
Section 5.14.
Margin Regulations; Investment Company Act; USA PATRIOT Act
50
Section 5.15.
Disclosure
51
Section 5.16.
Intellectual Property
51
Section 5.17.
OFAC
51
Section 5.18.
No Default
51
Section 5.19.
Status of DIP Facility as Senior Indebtedness
51
Section 5.20.
Use of Proceeds
51
Section 5.21.
Cases
52
Section 5.22.
Orders
52
Section 5.23.
Forecasts
52
 
 
 
ARTICLE VI
 
 
 
AFFIRMATIVE COVENANTS
 
 
 
Section 6.01.
Financial Information
52
Section 6.02.
Certificates; Reports; Other Information
53
Section 6.03.
Notice Requirements; Other Information
54
Section 6.04.
Environmental Matters
55
Section 6.05.
Maintenance of Existence
55


ii


203328685 v17

--------------------------------------------------------------------------------




Section 6.06.
Maintenance of Properties
56
Section 6.07.
Maintenance of Insurance
56
Section 6.08.
Compliance with Laws
56
Section 6.09.
Compliance with Laws
56
Section 6.10.
Inspection Rights
56
Section 6.11.
Covenant to Guarantee Obligations and Give Security
56
Section 6.12.
Use of Proceeds
59
Section 6.13.
Further Assurances and Post-Closing Undertakings
59
Section 6.14.
Taxes
60
Section 6.15.
End of Fiscal Years; Fiscal Quarters
60
Section 6.16.
Material Contracts
60
Section 6.17.
[Reserved]
60
Section 6.18.
Compliance with Terms of Leaseholds
60
Section 6.19.
[Reserved]
60
Section 6.20.
[Reserved]
60
Section 6.21.
Orders
60
 
 
 
ARTICLE VII
 
 
 
NEGATIVE COVENANTS
 
 
 
Section 7.01.
Liens
61
Section 7.02.
[Reserved]
63
Section 7.03.
Indebtedness
63
Section 7.04.
Fundamental Changes
64
Section 7.05.
Disposition
64
Section 7.06.
Restricted Payments
65
Section 7.07.
Change in Nature of Business
66
Section 7.08.
Transactions with Affiliates
66
Section 7.09.
Payments with respect to Senior Notes and Existing Credit Agreement; Amendments
or Modification to Senior Note Documents and Existing Credit Documents
67
Section 7.10.
Negative Pledge
67
Section 7.11.
Partnerships, Etc
67
Section 7.12.
Amendments to Constitutive Documents
68
Section 7.13.
Bankruptcy Matters
68
Section 7.14.
Capital Expenditures
68
Section 7.15.
[Reserved]
68
Section 7.16.
No Right of Subrogation
68
Section 7.17.
Use of Proceeds
68
 
 
 
ARTICLE VIII
 
 
 
[RESERVED]
 
 
 


iii


203328685 v17

--------------------------------------------------------------------------------




ARTICLE IX
 
 
 
EVENTS OF DEFAULT AND REMEDIES
 
 
 
Section 9.01.
Events of Default
68
Section 9.02.
Remedies Upon Event of Default
72
Section 9.03.
Application of Funds
72
 
 
 
ARTICLE X
 
 
 
ADMINISTRATIVE AGENT AND OTHER AGENTS
 
 
 
Section 10.01.
Appointment and Authorization of Agents
73
Section 10.02.
Delegation of Duties
74
Section 10.03.
Liability of Agents
74
Section 10.04.
Reliance by Agents
75
Section 10.05.
Notice of Default
75
Section 10.06.
Credit Decision; Disclosure of Information by Agents
76
Section 10.07.
Indemnification of Agents
76
Section 10.08.
Agents in their Individual Capacities
77
Section 10.09.
Successor Agents
77
Section 10.10.
Administrative Agent May File Proofs of Claim
78
Section 10.11.
Release of Collateral and Guaranty
78
Section 10.12.
[Reserved]
79
Section 10.13.
Appointment of Supplemental Administrative Agents
79
 
 
 
ARTICLE XI
 
 
 
MISCELLANEOUS
 
 
 
Section 11.01.
Amendments, Etc
80
Section 11.02.
Notices and Other Communications; Facsimile and Electronic Copies
81
Section 11.03.
No Waiver; Cumulative Remedies
83
Section 11.04.
Attorney Costs and Expenses
83
Section 11.05.
Indemnification by the Borrower
84
Section 11.06.
Payments Set Aside
85
Section 11.07.
Successors and Assigns
85
Section 11.08.
Confidentiality
88
Section 11.09.
Setoff
88
Section 11.10.
Counterparts
89
Section 11.11.
Integration
89
Section 11.12.
Survival of Representations and Warranties
89
Section 11.13.
Severability
89
Section 11.14.
GOVERNING LAW
89
Section 11.15.
WAIVER OF RIGHT TO TRIAL BY JURY
90


iv


203328685 v17

--------------------------------------------------------------------------------




Section 11.16.
Binding Effect
90
Section 11.17.
Judgment Currency
90
Section 11.18.
Lender Action
91
Section 11.19.
USA PATRIOT Act
91



SCHEDULES
 
 
1
—
Guarantors
2
—
Collateral Documents for Effective Date
1.01A
—
Existing Indebtedness
1.01B
—
Foreign Subsidiaries
1.01C
—
Immaterial Subsidiaries
1.01D
1.01E
2.01
2.02(b)
—
—
—
—
Non-Loan Party Indebtedness
Permitted Senior Liens
Commitments
Backstop Commitments
2.05(b)
2.07
—
—
Exempted Dispositions and Casualty Events Existing as of Effective Date
Chapter 11 Plan Treatment Terms
5.03
—
Governmental Authorizations and Filings
5.06
—
Litigation
5.07(b)(i)
—
Owned Real Property
5.07(b)(ii)
—
Leased Real Property
5.09(a)
—
Environmental Compliance Exceptions
5.09(b)
—
Hazardous Material Release
5.09(c)
—
Remedial Actions
5.09(d)
—
Environmental Permits
5.09(e)
—
Environmental Liabilities
5.10(a)
—
Taxes: Filings and Payments
5.10(b)
—
Taxes: Material Claims, Waivers and Extensions; Notifications and Examinations
5.10(c)
—
Taxes: Tax Sharing Agreements
5.11(a)
—
Compliance with ERISA
5.12
—
Labor Matters
5.13
—
Subsidiaries and Other Equity Investments
5.16
—
Intellectual Property, Licenses
7.01(b)
—
Existing Liens
11.02
—
Administrative Agent’s Office, Certain Addresses for Notices


v


203328685 v17

--------------------------------------------------------------------------------




EXHIBITS
 
 
 
 
 
Form of
 
 
 
 
 
A-1
—
Loan Notice
B
—
Prepayment Notice
C
—
Note
E
—
Assignment and Assumption
F
—
Guaranty
G-1
—
Pledge and Security Agreement
H
—
Form of 13-Week Forecast
I
—
Officer’s Certificate




vi


203328685 v17

--------------------------------------------------------------------------------




SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
This SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT is entered into as of
March 13, 2013, among GEOKINETICS HOLDINGS USA, INC., a Delaware corporation
(the “Company” or the “Borrower”), GEOKINETICS INC., a Delaware corporation (the
“Parent”), CANTOR FITZGERALD SECURITIES, a New York general partnership, as
Administrative Agent and Collateral Agent, and each Lender from time to time
party hereto.
PRELIMINARY STATEMENTS
1.    On March 10, 2013 (the “Petition Date”), the Parent, the Borrower and each
Domestic Subsidiary of the Borrower (collectively, the “Debtors”) filed
voluntary petitions with the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”) initiating their respective cases under
chapter 11 of the Bankruptcy Code (the cases of the Parent, the Borrower and the
Domestic Subsidiaries of the Borrower, each a “Case” and collectively, the
“Cases”) and continue in the possession of their assets and in the management of
their business as debtors and debtors in possession pursuant to Sections 1107
and 1108 of the Bankruptcy Code.
2.    The Borrower has requested that the Lenders provide them with a term loan
facility (the “DIP Facility”) on the terms and subject to the conditions set
forth herein. The Lenders are willing to provide the DIP Facility to the
Borrower on the terms and subject to the conditions set forth herein.
3.    On the Petition Date, the Debtors requested that the Bankruptcy Court
enter the Interim Order authorizing the Debtors to enter into the DIP Facility
and execute this Agreement and subsequently enter the Final Order, each
providing inter alia, that (i) the obligations under the DIP Facility shall
constitute allowed senior administrative expense claims against the Debtors with
priority over any and all administrative expenses, adequate protection claims,
diminution claims and all other claims (other than claims in respect of the
Existing Credit Agreement) against the Debtors, now existing or hereafter
arising, of any kind whatsoever and (ii) the obligations of the Debtors under
the DIP Facility shall be secured by fully perfected security interests in and
Liens upon all pre-and post-petition assets of the Debtors, whether existing on
or before the Interim Order Entry Date or thereafter acquired, subject only to,
until entry of the Final Order, the Avoidance Actions. The respective priorities
of the DIP Facility and other parties claiming Liens on all or any part of the
Collateral shall be as set forth in the Final Order.
4.    Upon entry of the Final Order, all of the claims and the Liens granted in
the Orders and in the Security Documents to the Collateral Agent and the Lenders
in respect of the DIP Facility shall be subject only to the Existing Credit
Agreement, the Carve-Out and any other Permitted Senior Liens.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I    

DEFINITIONS AND ACCOUNTING TERMS
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

1


203328685 v17

--------------------------------------------------------------------------------




“4-Week Rolling Period” means, for any day, the four-week period ending on the
last day of the week (which last day of the week shall be consistent with the
last day of the week set forth in the corresponding 13-Week Forecast) that
includes such day; provided, however, that prior to April 7, 2013, “4-Week
Rolling Period” shall mean, for any day, the period beginning on the first day
of the week which includes the Petition Date and ending on the last day of the
week (which last day of the week shall be consistent with the last day of the
week set forth in the corresponding 13-Week Forecast) that includes such day.
“4-Week Rolling Period Variance Report” shall have the meaning set forth in
Section 6.01(e).
“13-Week Forecast” shall mean a 13-week cash flow forecast for the Loan Parties
substantially in the form attached hereto as Exhibit H or such other form as
shall be acceptable to the Backstop DIP Lenders, each together with any
supporting schedules. As used herein, “13-Week Forecast” shall (i) include a
forecast of all cash flow transactions of the Loan Parties whether or not in the
ordinary course of business and (ii) initially refer to the “13-Week Forecast”
delivered by the Borrower to the Administrative Agent and the Backstop DIP
Lenders on the Effective Date for the period beginning with the week which
includes the Petition Date through the thirteenth week thereafter, as authorized
by the Interim Order and, thereafter, the most recent 13-Week Forecast delivered
by the Borrower to the Administrative Agent and the Backstop DIP Lenders in
accordance with Section 6.01(e). Each 13-Week Forecast shall be acceptable to
the Backstop DIP Lenders.
“13-Week Forecast 4-Week Amount” means, for any 4-Week Rolling Period, the sum
of the respective Total Receipts or Total Adjusted Disbursements, as applicable,
for each week in such 4-Week Rolling Period as set forth in the most recent
13-Week Forecast containing such week.
“2013 Monthly Budget” means a business plan and projected operating budget for
the Parent and its Subsidiaries for the 2013 calendar year, broken down by
calendar month, including income statements, balance sheets, cash flow
statements, projected capital expenditures, asset sales, cost savings and head
count reductions, targeted facility closures, targeted facility idlings and
other milestones, a line item for total available liquidity for the period
covered thereby and setting forth the anticipated uses of cash (including the
Loan proceeds) for such period and such other business plan metrics as are
mutually agreed by the Borrower and the Backstop DIP Lenders. As part of the
2013 Monthly Budget, the chief financial officer of Borrower shall certify that
the 2013 Monthly Budget has been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation. The 2013 Monthly Budget shall be acceptable to the
Backstop DIP Lenders.
“Administrative Agent” means, subject to Section 10.13, Cantor Fitzgerald
Securities, in its capacity as administrative agent under the Loan Documents, or
any successor administrative agent appointed in accordance with Section 10.09.
“Administrative Agent’s Office” means, the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
agreed to by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person

2


203328685 v17

--------------------------------------------------------------------------------




specified. “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents, advisors,
representatives and attorneys-in-fact of such Persons and Affiliates.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Supplemental Administrative Agents (if any).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate Unused Commitments” means the unused Commitments of all the Lenders.
“Agreement” means this Senior Secured Debtor-in-Possession Credit Agreement, as
amended, restated, supplemented or otherwise modified.
“Agreement Currency” has the meaning specified in Section 11.17.
“Antitrust Laws” means the Sherman Act, the Clayton Act, Hart-Scott Rodino Act,
the Federal Trade Commission Act, in each case, as amended, and all other
federal, state and foreign statutes, rules regulations, orders, decrees,
administrative and judicial doctrines, and other Laws that are designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade.
“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate, if any, designated for Loans, as notified to the Administrative
Agent and the Borrower or as otherwise specified in the Assignment and
Assumption pursuant to which such Lender became a party hereto, any of which
offices may, subject to Section 3.01(e), be changed by such Lender upon 10 days’
prior written notice to the Administrative Agent and the Borrower; provided,
that, for the purposes of the definition of “Excluded Taxes” and Section 3.01,
any such change shall be deemed an assignment made pursuant to an Assignment and
Assumption.
“Approved Budget” means, collectively, the 2013 Monthly Budget, the initial
13-Week Forecast beginning with the week which includes the Petition Date
through the 13th week thereafter and each subsequent 13-Week Forecast delivered
pursuant to Section 6.01(e) and approved by the Backstop DIP Lenders, and any
supporting schedules, together with any updates or supplements to any of the
foregoing, in each case in form and substance satisfactory to the Backstop DIP
Lenders.
“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.
“Assignees” has the meaning specified in Section 11.07(b).
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

3


203328685 v17

--------------------------------------------------------------------------------




“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external legal counsel.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent for the fiscal year ended December 31, 2011 and the related audited
consolidated statements of income, shareholders’ equity and cash flows of the
Parent for the fiscal year ended December 31, 2011.
“Avoidance Actions” means any and all claims or causes of action arising under
Chapter 5 (other than Section 506(c) or Section 724(a)) of the Bankruptcy Code
to avoid transfers, preserve or transfer liens or otherwise recover property of
the estate and the proceeds thereof and property received thereby whether by
judgment, settlement or otherwise. “Avoidance Actions” do not include claims or
causes of action pursuant to Section 549 of the Bankruptcy Code and the proceeds
thereof, to the extent the transfer avoided was of an asset otherwise
constituting Collateral securing the Senior Notes on the Petition Date.
“Backstop Commitment” means, as to each Backstop DIP Lender, its obligation to
make Loans to the Borrower pursuant to Section 2.02(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Backstop DIP Lender’s name on Schedule 2.02(b), as such amount may be
reduced from time to time in accordance with Section 2.06 or increased from time
to time in accordance with Section 11.07(i). On the Effective Date, the sum of
the Backstop Commitments for the Backstop DIP Lenders equals $0.
“Backstop DIP Lenders” means, collectively, ASOF II Investments, LLC, American
Securities Opportunities Fund, LP, American Securities Opportunities Fund (B),
L.P., ECF Value Fund, L.P., ECF Value Fund II, L.P., ECF Value Fund
International, LTD. and, to the extent holding a Backstop Commitment specified
on Schedule 2.02(b), each of their respective Affiliates.
“Backstop Loan” shall have the meaning specified in Section 2.02(b).
“Bankruptcy Code” shall mean title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.
“Bankruptcy Court” shall have the meaning provided in the Preliminary
Statements.
“Borrower” has the meaning specified in the preamble to this Agreement.
“Bonding Liens” means any Lien constituting a Permitted Lien pursuant to Section
7.01(b) that (i) is existing on the Petition Date and (ii) had been either (x)
cash collateralized prior to the Petition Date or (y) collateralized prior to
the Petition Date by a letter of credit that has been cash collateralized and,
in each case, only to the extent of such cash collateral.
“Borrowing” means a borrowing consisting of Loans made by each of the Lenders
pursuant to Section 2.01 (and, in the event of funding of Backstop Loans in
accordance with Section 2.02(b), Backstop Loans made by the Backstop DIP Lenders
pursuant to Section 2.02(b)).
“Borrowing Date” shall mean the date (which shall be a Business Day) of the
Borrowing of Loans under Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the province or state where the Administrative Agent’s Office is
located and in the State of New York.

4


203328685 v17

--------------------------------------------------------------------------------




“Capital Expenditures” means, with respect to any Person, all expenditures by
such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of all Capitalized Leases incurred by such Person
“Capitalized Leases” means, for any Person, all leases that are required to be,
in accordance with GAAP, recorded as capitalized leases on the balance sheet
(excluding footnotes thereto) of such Person.
“Carve-Out” means (a) so long as no Event of Default has occurred and is
continuing, allowed professional fees and expenses for professionals retained by
the Debtors or any statutory committees appointed in the Cases incurred prior to
the occurrence of an Event of Default, subject to entry of a customary order of
the Bankruptcy Court allowing such fees and expenses; (b) following and during
the continuance of an Event of Default, allowed professional fees and expenses
for professionals retained by the Debtors or any statutory committees appointed
in the Cases, subject to entry of a customary order of the Bankruptcy Court
allowing such fees and expenses, which expenses and fees were incurred solely
following such Event of Default, in an aggregate amount not to exceed
$2,500,000; and (c) United States Trustee’s fees pursuant to 28 U.S.C.
1930(a)(6) and 31 U.S.C. 3717.
“Cases” shall have the meaning provided in the Preliminary Statements.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent or any Subsidiary:
(a)    Dollars and Euros;
(b)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (provided that
the full faith and credit of the United States is pledged in support thereof),
maturing, unless such securities are deposited to defease any Indebtedness, not
more than six months from the date of acquisition;
(c)    certificates of deposit and Eurodollar time deposits with maturities of
six months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any domestic commercial bank having capital and surplus in excess of
$500,000,000 and a rating at the time of acquisition thereof of P-1 or better
from Moody’s or A-1 or better from S&P;
(d)    repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;
(e)    commercial paper having the highest rating obtainable from Moody’s or S&P
and in each case maturing within six months after the date of acquisition;
(f)    securities issued and fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or taxing
authority thereof, rated at least “A” by Moody’s or S&P and having maturities of
not more than six months from the date of acquisition; and
(g)    money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (6) of this
definition.

5


203328685 v17

--------------------------------------------------------------------------------




“Cash Management Bank” means any Lender or any Affiliate of a Lender providing
treasury, depository and/or cash management services to the Parent or any
Subsidiary or conducting any automated clearing house transfers of funds.
“Cash Management Obligations” means obligations owed by the Parent or any
Subsidiary to any Lender or any Affiliate of a Lender in respect of any
overdraft and related liabilities arising from treasury, depository or cash
management services or any automated clearing house transfers of funds.
“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means an entity that is a controlled foreign corporation of the Borrower
under Section 957 of the Code.
“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) the making or issuance of any guideline, request or directive
issued or made after the date hereof by any central bank or other Governmental
Authority (whether or not having the force of law).
“Change of Control” means the earliest to occur of:
(i)    the Company ceasing to be a direct Wholly-owned Subsidiary of the Parent;
(ii)    at any time Continuing Directors shall not constitute at least a
majority of the Board of Directors of the Parent;
(iii)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) shall become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of more than
thirty-five percent (35%) of the then outstanding voting stock of the Parent
other than the Principals or the Backstop DIP Lenders or their respective
Affiliates; or
(iv)    a “change of control” or any comparable term under, and as defined in,
the Existing Credit Agreement or the Senior Indenture other than as a result of
the Backstop DIP Lenders or their respective Affiliates becoming beneficial
owners of voting stock.
“Chapter 11 Plan” shall have the meaning specified in Section 4.01(h).
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and Treasury regulations promulgated and rulings issued thereunder.
“Collateral” means all the “Collateral” as defined in any Collateral Document.

6


203328685 v17

--------------------------------------------------------------------------------




“Collateral Agent” means Cantor Fitzgerald Securities, in its capacity as
collateral agent under any of the Loan Documents, or any successor collateral
agent appointed in accordance with Section 10.09.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    the Collateral Agent shall have received each Collateral Document
required to be delivered on the Effective Date pursuant to Section 4.01 of this
Agreement or pursuant to Section 6.11 or Section 6.13 of this Agreement at such
time as set forth therein, duly executed by each Loan Party party thereto;
(b)    all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by the Parent and each Subsidiary (other than a CFC or any
Subsidiary that is directly or indirectly owned by a CFC) including, as of the
Effective Date, those that are listed on Schedule 1 hereto (each, a “Guarantor”)
and such guarantees shall be substantially in the form of Exhibit F (the
“Guarantee”); provided, that, with respect to any Subsidiary that is not
Wholly-owned, the obligation to provide a Guarantee shall be subject to any
limitations or prohibitions arising under constituent documents, any shareholder
or joint venture agreement, or applicable law relating to the granting of
Guarantees; and provided, further, that such Subsidiary shall use commercially
reasonable efforts and shall take all reasonable actions necessary or desirable
to remedy any such limitations or restrictions in the grant of such Guarantees;
(c)    except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured (after
giving effect to the Orders) by a first priority (subject only to the Orders,
the Permitted Senior Liens and the Carve-Out) security interest in (i) all the
Equity Interests of any direct or indirect Domestic Subsidiary of the Borrower
(other than any Domestic Subsidiary that is directly or indirectly owned by a
CFC), (ii) 66% of the issued and outstanding voting Equity Interests and 100% of
the non-voting Equity Interests of each Subsidiary that is a CFC and that is
directly held by the Borrower or by any Subsidiary of the Borrower (other than
another CFC) and (iii) 100% of the Equity Interests of any Subsidiary that is a
Foreign Subsidiary (other than a CFC) that is directly held by the Borrower or
by any Subsidiary of the Borrower (other than any Subsidiary that is a CFC or
that is directly or indirectly owned by a CFC); provided, that, in the case of
clauses (ii) and (iii) hereof, (A) the pledge of any shares in respect of any
Subsidiaries that are not Wholly-owned Subsidiaries shall be limited to the
shares actually owned by the applicable pledgor and (B) with respect to any
Subsidiary that is not Wholly-owned, the obligation to grant security shall be
subject to any limitations or prohibitions arising under the constituent
documents, any shareholder or joint venture agreement or applicable Law relating
to the grant of security; and provided, further, that, with respect to the
foregoing clause (B), such grantor shall use commercially reasonable efforts and
shall take all reasonable actions necessary or desirable to remedy any such
limitations or restrictions in the grant of such pledge;
(d)    the Obligations and the Guarantees shall have been secured (after giving
effect to the Orders) by a first priority (subject only to the Orders, the
Permitted Senior Liens and the Carve-Out) security interest in all Indebtedness
of the Borrower and each Subsidiary that is owing to any Loan Party and any such
Indebtedness owing to a Loan Party by any Non-Loan Party shall be evidenced by a
promissory note or an instrument and shall have been pledged pursuant to the
applicable Collateral Document;
(e)    except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured (after
giving effect to the Orders) by a perfected security interest in, and mortgages
on, substantially all tangible and intangible assets of the Borrower and each
other Guarantor (including but not limited to accounts receivable, inventory,
machinery

7


203328685 v17

--------------------------------------------------------------------------------




and equipment, investment property, cash, intellectual property, other general
intangibles, owned and leased real property and proceeds of the foregoing);
(f)    if requested by the Backstop DIP Lenders, the Administrative Agent and
the Backstop DIP Lenders shall have received a perfection certificate, UCC
financing statements and short-form intellectual property security agreements;
and
(g)    none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01.
Notwithstanding the foregoing, no pledge of any shares or Collateral and no
Guarantee shall be required to be given by any such pledgor or grantor that is a
Foreign Subsidiary to the extent (1) prohibited by applicable Law or (2) where
the grant of such security, pledge or Guarantee would result in a significant
risk to the directors or officers of such grantor, pledgor or Guarantor of
contravention of their fiduciary duties and/or criminal or civil liability to
such directors or officers; provided, that in each of the foregoing clauses (1)
and (2), such grantor, pledgor or guarantor or the officers and directors
thereof, as applicable, shall use commercially reasonable efforts and shall take
all reasonable actions necessary or desirable to remedy any such limitations or
restrictions and make the granting of such security interests, Guarantee or
pledge of Collateral feasible.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in particular assets if and for so long as the Backstop
DIP Lenders determine in their reasonable discretion that the cost of creating
or perfecting such pledges or security interests in such assets shall be
excessive in view of the benefits to be obtained by the Lenders therefrom.
The Backstop DIP Lenders may grant extensions of time for the perfection of
security interests in particular assets (including extensions beyond the
Effective Date for the perfection of security interests in the assets of the
Loan Parties on such date) where they reasonably determine that perfection
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents.
“Collateral Documents” means, collectively, the Pledge and Security Agreement,
the Orders, collateral assignments, security agreements, pledge agreements or
other similar agreements delivered to the Collateral Agent and the Lenders
pursuant to Section 4.01, Section 6.11 or Section 6.13 of this Agreement, the
Guaranty and each of the other agreements, instruments or documents that creates
or purports to create a Lien or Guarantee in favor of the Collateral Agent for
the benefit of the Secured Parties.
“Collateral Trust and Intercreditor Agreement” means the Collateral Trust and
Intercreditor Agreement, dated as of December 23, 2009, among the Borrower, the
Parent, the other guarantors party thereto, U.S. Bank National Association, as
trustee under the Senior Indenture, Whitebox Advisors LLC, as the administrative
agent under the Existing Credit Agreement, the other Priority Debt
Representatives (as defined therein), and the Collateral Trustee.
“Collateral Trustee” means U.S. Bank National Association, solely in its
capacity as collateral trustee under the Collateral Trust and Intercreditor
Agreement and any other Existing Credit Document, or any successor collateral
trustee.
“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption

8


203328685 v17

--------------------------------------------------------------------------------




pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
“Common Equity Interests” means, with respect to any Person, any Equity Interest
(other than Preferred Equity Interests) of such Person, whether outstanding on
the Effective Date or issued thereafter.
“Communications” has the meaning specified in Section 11.02(e).
“Company” has the meaning specified in the preamble to this Agreement.
“Compensation Period” has the meaning specified in Section 2.12(c)(ii).
“Consistent with the Approved Budget” means, with respect to any day, unless
otherwise authorized by the Bankruptcy Court and agreed to by the Backstop DIP
Lenders, Total Receipts and Total Adjusted Disbursements for the related 4-Week
Rolling Period do not vary adversely from the corresponding 13-Week Forecast
4-Week Amount for such 4-Week Rolling Period by more than the Permitted
Deviation, such that, without limitation, (i) the Loan Parties shall not use
cash collateral or the proceeds of Loans to (x) purchase inventory, equipment or
any other property or asset in any 4-Week Rolling Period such that Total
Adjusted Disbursements for such 4-Week Rolling Period are in excess of the
corresponding 13-Week Forecast 4-Week Amount by more than the Permitted
Deviation, or (y) pay total operating expenses in any 4-Week Rolling Period such
that Total Adjusted Disbursements for such 4-Week Rolling Period are in excess
of the corresponding 13-Week Forecast 4-Week Amount by more than the Permitted
Deviation; and (ii) the Total Receipts received for any 4-Week Rolling Period
are not less than the corresponding 13-Week Forecast 4-Week Amount for such
4-Week Rolling Period by more than the Permitted Deviation, other than as the
result of a Borrowing in an amount less than the Loan proceeds included in such
13-Week Forecast 4-Week Amount with respect to Total Receipts. Notwithstanding
the foregoing: (i) the Loan Parties shall be permitted to pay (x) the fees and
expenses of estate-retained professionals (whether or not such fees or expenses
exceed the anticipated amounts thereof specified in the 2013 Monthly Budget or
the most recent 13-Week Forecast) to the extent approved by the Bankruptcy Court
and (y) any amount authorized by the Bankruptcy Court and agreed to by the
Backstop DIP Lenders; (ii) any expenditure or payment of any amount referred to
in clause (i) or the incurrence of any Loan therefor or the application of the
proceeds of any Loan to make such expenditure or payment shall be deemed
Consistent with the Approved Budget and (iii) the Loan amount for any week shall
not exceed the amount for such week specified in the Approved Budget (without
giving effect to any Permitted Deviation).
“Continuing Directors” means the directors, managers or equivalent body of the
Parent on the Effective Date, and each other director, manager or equivalent
body, if, in each case, such other director’s, manager’s or equivalent body’s
nomination for election to the board of directors, board of managers or other
governing body of the Parent is recommended by a majority of the then Continuing
Directors.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate”.
“Credit Extension” means a Borrowing.

9


203328685 v17

--------------------------------------------------------------------------------




“Creditors’ Committee” means the statutory committee of unsecured creditors
appointed by the U.S. Trustee in the Cases of the Debtors pursuant to Bankruptcy
Code section 1102, if any, as such committee membership may be reconstituted
from time to time.
“Debtor” and “Debtors” shall have the meaning assigned to each such term in the
Preliminary Statements.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or any similar foreign,
federal or state law for the relief of debtors from time to time in effect and
affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to the Normal Rate plus, to the
fullest extent permitted by applicable Laws, 2.0%.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one (1) Business Day of
the date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable Default, shall
be specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower and the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable Default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) failed, within one (1) Business Day after request by the
Administrative Agent, to provide written confirmation that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans (provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon receipt of such written confirmation by the
Administrative Agent) or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under the Debtor Relief Laws,
or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.14(d)) upon delivery of written
notice of such determination to the Borrower and each Lender.

10


203328685 v17

--------------------------------------------------------------------------------




“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“DIP Facility” shall have the meaning provided in the Preliminary Statements.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale of Equity Interests and any Sale Leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
on or prior to the date that is one year after the Maturity Date (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments to the
extent required by the terms of this Agreement), (b) is redeemable at the option
of the holder thereof (other than solely for Qualified Equity Interests), in
whole or in part, on or prior to the date that is one year after the Maturity
Date, (c) provides for the scheduled payments of dividends in cash on or prior
to the date that is one year after the Maturity Date, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests; provided, that, if such
Equity Interests are issued pursuant to a plan for the benefit of employees of
the Parent, the Company or any of its Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Parent, the
Company or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
“Effect of Bankruptcy” means, with respect to any obligation, contract or
agreement to which the Borrower or any Subsidiary of the Borrower is a party,
any default or other legal consequences arising on account of the commencement
or the filing of the Cases, as applicable (including the implementation of any
stay), or the rejection of any such obligation, contract or agreement with the
approval of the Bankruptcy Court if required under applicable law.
“Effective Date” means the date all the conditions precedent in Section 4.01 are
satisfied or waived.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund of a Lender, (d) any Qualified Participant and (e) any other
Person (other than an individual) that is an “accredited investor” (as defined
in Regulation D of the Securities Act) approved (such approval not to be
unreasonably withheld or delayed) by the Backstop DIP Lenders and, if such
Person is an Ineligible Person, the Borrower.
“Environmental Laws” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, common law, code, order, writ, judgment,
injunction, decree or judicial or agency

11


203328685 v17

--------------------------------------------------------------------------------




interpretation, policy or guidance relating to pollution or protection of the
environment, health and safety as it relates to any Hazardous Material or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health and safety
as it relates to any Hazardous Material or the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and Treasury regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations at any facility of any Loan Party or ERISA Affiliate as described in
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party
or any ERISA Affiliate from a Multiemployer Plan, notification of any Loan Party
or ERISA Affiliate concerning the imposition of withdrawal liability or
notification that a Multiemployer Plan is insolvent or is in reorganization
within the meaning of Title IV of ERISA (or that is in endangered or critical
status, within the meaning of Section 305 of ERISA); (d) the filing of a notice
of intent to terminate, the treatment of a Plan amendment as a termination under
Sections

12


203328685 v17

--------------------------------------------------------------------------------




4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; (g) on or after the effectiveness of the Pension Act, a
determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4)(A) of ERISA or Section
430(i)(4)(A) of the Code); or (h) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Pension Plan.
“Event of Default” has the meaning specified in Section 9.01.
“Exchange Act” means the Securities Exchange Act of 1934.
“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 12:00 noon (New York, New York time) on such day on the
Reuters Fedspot page for such currency; in the event that such rate does not
appear on any Reuters page, the Exchange Rate shall be determined by the
Administrative Agent to be the rate quoted by it at the spot rate purchased by
it of U.S. Dollars with Euros through its principal foreign exchange trading
office at approximately 12:00 noon on the date as of which the foreign
computation is made.
“Excluded Taxes” means, (a) with respect to each Agent and each Lender, taxes
(including any additions to tax, penalties and interest) imposed on its overall
net income or net profits (including any branch profits or franchise taxes
imposed in lieu thereof) by the jurisdiction (or any political subdivision
thereof) under the Laws of which such Agent or such Lender, as the case may be,
is resident or deemed to be resident, is organized, maintains an Applicable
Lending Office, or carries on business or is deemed to carry on business (other
than a jurisdiction in which such Agent or such Lender would not have been
treated as carrying on business but for its execution or delivery of any Loan
Document or its exercise of its rights or performance of its obligations
thereunder) to which such payment relates, (b) any withholding tax that is
imposed by the United States on amounts payable to an Agent or a Lender under
the law in effect at the time such Agent or Lender becomes a party to this
Agreement (or, in the case of a Participant, on the date such Participant became
a Participant hereunder) or is attributable to an Agent’s, Lender’s or
Participant’s failure or inability to comply with Section 3.01(f); provided,
that, this clause (b) shall not apply to the extent that (x) the indemnity
payments or additional amounts any Agent or Lender (or Participant) would be
entitled to receive (without regard to this clause (b)) do not exceed the
indemnity payment or additional amounts that the person making the assignment,
participation or transfer to such Agent or Lender (or Participant) would have
been entitled to receive in the absence of such assignment, participation or
transfer or (y) any Tax is imposed on an Agent or a Lender in connection with an
interest or participation in any Loan or other obligations that such Lender was
required to acquire pursuant to Section 2.13 or that such Agent or Lender
acquired pursuant to Section 3.07(b) (it being understood and agreed, for the
avoidance of doubt, that any withholding tax imposed on an Agent, Lender or
Participant (i) as a result of a Change in Law occurring after the time such
Agent or Lender became a party to this Agreement (or designates a new lending
office) or such Participant acquires its participation shall not be an Excluded
Tax) and (ii) as a result of a change in circumstances (such as an Agent, Lender
or Participant’s change in its jurisdiction of organization, but not a change in
circumstances made at the request of the Borrower), other than a Change in Law,
with respect to such Agent, Lender or Participant after the time such Agent or
Lender became a party to this Agreement (or designates a new lending office) or
such Participant acquires its participation, shall be considered an Excluded Tax
but only to the extent such withholding tax would have been imposed on such
Agent, Lender

13


203328685 v17

--------------------------------------------------------------------------------




or Participant and would have been an Excluded Tax under such circumstances at
the time such Agent or Lender became a party to this Agreement (or designated a
new lending office) or such Participant acquired its participation), and (c) any
United States withholding tax that is imposed as a result of such recipient’s
failure or inability to comply with the requirements of FATCA to establish an
exemption from such withholding tax pursuant to FATCA.
“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of August 12, 2011, among the Borrower, the Parent, Whitebox Advisors
LLC, as administrative agent and collateral agent, and the lenders party
thereto.
“Existing Credit Documents” means the Loan Documents (as defined in the Existing
Credit Agreement).
“Existing Indebtedness” means (i) Indebtedness of the Company or any of its
Subsidiaries outstanding on or immediately prior to the Effective Date and
listed on Schedule 1.01A hereto and (ii) Indebtedness of any Non-Loan Party
incurred on or after the Effective Date under any of the agreements listed on
Schedule 1.01D with the prior written consent of the Backstop DIP Lenders.
“Fair Market Value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by the board of directors of the Parent, whose determination, unless
otherwise specified below, shall be conclusive. Notwithstanding the foregoing,
the determination of Fair Market Value by the board of directors of the Parent
shall be evidenced by a resolution certified by the secretary or an assistant
secretary of the Parent to have been duly adopted by the board of directors of
the Parent and to be in full force and effect on the date of such certification
delivered to the Backstop DIP Lenders if the Fair Market Value exceeds $500,000.
“FATCA” means Sections 1471 through 1474 of the Code as enacted on the date
hereof (or any amended version that is substantively comparable), and any
regulations thereunder or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
“Final Order” means, collectively, the order of the Bankruptcy Court entered in
the Cases after a formal hearing under Bankruptcy Rule 4001(c)(2) or such other
procedures as approved by the Bankruptcy Court which order shall be
substantially in the form of the Interim Order and shall otherwise be
satisfactory in form and substance to the Backstop DIP Lenders and reasonably
satisfactory to the Administrative Agent to the extent the Administrative
Agent’s rights and obligations under this Agreement or any other Loan Document
are adversely affected thereby, and from which no appeal or motion to reconsider
has been timely filed (or any such appeal or motion has been conclusively
resolved in favor of the Borrower) and such order in any respect is not subject
of a stay or injunction pending appeal (unless the Backstop DIP Lenders waive
such requirement), together with all extensions, modifications, amendments or
supplements thereto, in form and substance satisfactory to the Backstop DIP
Lenders and reasonably satisfactory to the

14


203328685 v17

--------------------------------------------------------------------------------




Administrative Agent to the extent the Administrative Agent’s rights and
obligations under this Agreement or any other Loan Document are adversely
affected thereby, which, among other matters but not by way of limitation,
provides substantially similar approvals, authorizations and confirmations as
set forth in the Interim Order, authorizes the Borrower to obtain the Loans up
to the Maximum Availability and approves this Agreement and the other Loan
Documents.
“Final Order Deadline” means the date that is 23 days after the Interim Order
Entry Date.
“Final Order Entry Date” shall mean the date on which the Final Order is entered
by the Bankruptcy Court.
“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
December 31 of each calendar year.
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Subsidiary with respect to employees outside the United States.
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary. The Borrower’s Foreign Subsidiaries as of
the Effective Date are identified on Schedule 1.01B hereto.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent and the Backstop DIP Lenders that the Borrower requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Backstop DIP Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.
“Granting Lender” has the meaning specified in Section 11.07(g).

15


203328685 v17

--------------------------------------------------------------------------------




“Guarantee” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.
“Guarantee Obligations” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any
Indebtedness or other payment obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guarantee, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
Obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement other than to non-affiliated vendors in the ordinary
course of business, (c) any liabilities with recourse to such Person in such
Person’s capacity as a general partner in any partnership or (d) any Obligation
of such Person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Guarantee Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.
“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”
“Guaranty” means, collectively, (a) the Guarantee and (b) each other guaranty
and guaranty supplement delivered pursuant to Section 6.11.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, mold, radon gas, infectious or medical wastes and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law.
“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement, in its capacity as a party
thereto.
“Immaterial Subsidiary” means, at any date of determination, each Subsidiary
(other than the Borrower), that has been designated by the Borrower in writing
to the Administrative Agent and the Backstop DIP Lenders as an “Immaterial
Subsidiary” for purposes of this Agreement (and not redesignated as a Material
Subsidiary as provided below), and all Subsidiaries thereof, provided, that, (a)
for purposes of this Agreement, at no time shall (i) the total assets of all
Immaterial Subsidiaries, in the aggregate, at the last day of the most recent
four consecutive fiscal quarter period then ended be equal to or exceed 1.0% of
the consolidated total assets of the Parent and its Subsidiaries at such date or
(ii) the gross revenues for such period of all Immaterial Subsidiaries, in the
aggregate, equal or exceed 1.0% of the consolidated gross revenues of the Parent
and its Subsidiaries for such period, in each case determined in accordance with
GAAP, (b) the Borrower shall not designate any new Immaterial Subsidiary if such
designation would not

16


203328685 v17

--------------------------------------------------------------------------------




comply with the provisions set forth in clause (a) above, and (c) if the total
assets or gross revenues of all Subsidiaries so designated by the Borrower as
“Immaterial Subsidiaries” (and not redesignated as “Material Subsidiaries”), and
all Subsidiaries thereof, shall at any time exceed the limits set forth in
clause (a) above, then all such Subsidiaries shall be deemed to be Material
Subsidiaries unless and until the Borrower shall redesignate one or more
Immaterial Subsidiaries as Material Subsidiaries, in each case in a written
notice to the Administrative Agent, and, as a result thereof, the total assets
and gross revenues of all Subsidiaries still designated as “Immaterial
Subsidiaries,” and all Subsidiaries thereof, do not exceed such limits. The
Borrower’s Immaterial Subsidiaries as of the Effective Date are identified on
Schedule 1.01C hereto.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money; (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such person upon which interest charges are customarily paid or
accrued; (d) all obligations of such person under conditional sale or other
title retention agreements relating to property purchased by such person; (e)
all obligations of such person issued or assumed as the deferred purchase price
of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business); (f) all Indebtedness
of others secured by any Lien on property owned or acquired by such person,
whether or not the obligations secured thereby have been assumed, but limited to
the fair market value of such property; (g) all Capitalized Lease obligations,
purchase money obligations and synthetic lease obligations of such person; (h)
all hedging obligations to the extent required to be reflected on a balance
sheet of such person; (i) all obligations of such person for the reimbursement
of any obligor in respect of letters of credit, letters of guaranty, bankers’
acceptances and similar credit transactions; and (j) all Guarantee Obligations
of such person in respect of Indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above. The Indebtedness of any person
shall include the Indebtedness of any other entity (including any partnership in
which such person is a general partner) to the extent such person is liable
therefor as a result of such person’s ownership interest in or other
relationship with such entity, except (other than in the case of general partner
liability) to the extent that terms of such Indebtedness expressly provide that
such person is not liable therefor.
“Indemnified Liabilities” has the meaning specified in Section 11.05.
“Indemnitees” has the meaning specified in Section 11.05.
“Ineligible Person” means a Person who (i) is a direct competitor of the Parent
or any of its Subsidiaries or (ii) is directly and principally engaged in
business activities which either relate to the operations of a Permitted
Business or support the operations of a Permitted Business; provided, however,
that no professional money manager or Approved Fund thereof shall be considered
an “Ineligible Person” solely because it holds investments in Persons who are
direct competitors of the Parent or any Subsidiary or directly and principally
engaged in business activities which either relate to the operations of a
Permitted Business or support the operations of a Permitted Business.
“Information” has the meaning specified in Section 11.08.
“Initial Borrowing Date” means the first date on which the Borrower borrows
Loans under this Agreement.
“Intellectual Property” has the meaning specified in Section 5.16.
“Interest Payment Date” means the last Business Day of each month, commencing on
the first such day to occur after the Effective Date, and the Maturity Date.

17


203328685 v17

--------------------------------------------------------------------------------




“Interim Order” means, collectively, the order of the Bankruptcy Court entered
in the Cases after an interim hearing (assuming satisfaction of the standards
prescribed in Section 364 of the Bankruptcy Code and Bankruptcy Rule 4001 and
other applicable law), which, among other matters, but not by way of limitation,
(i) grants a Superpriority Claim to Lenders, (ii) authorizes, on an interim
basis, the Borrower and the other Loan Parties to execute and perform under the
terms of this Agreement and the other Loan Documents, (iii) authorizes the
Borrower to pay to the Administrative Agent and the Backstop DIP Lenders (as
applicable) from proceeds of the Loans or from other funds at closing all fees
and actual reasonable expenses of Agents and Backstop DIP Lenders required to be
paid for which invoices have been presented on or before the Effective Date,
(iv) authorizes the Guarantors to make the Guarantees, (v) authorizes the
Borrower to obtain the Loans up to the Maximum Availability, (vi) authorizes the
Loan Parties to grant Liens under this Agreement and the other Loan Documents,
as the case may be, (vii) confirms that the Loans, Obligations, this Agreement
and the Loan Documents are not subject to the Collateral Trust and Intercreditor
Agreement (as defined in the Existing Credit Agreement) and, in each case, is
not be subject to any stay or injunction or otherwise subject to reversal on
appeal as to any Loans funded hereunder (for the avoidance of doubt, the
Borrower may obtain Loans up to the Maximum Availability during any applicable
appeal period), (viii) provides that the Obligations are secured by continuing,
valid, binding, enforceable, non-avoidable, and automatically perfected
post-petition security interests pursuant to sections 361, 362, 364(c)(2),
364(c)(3), and 364(d) of the Bankruptcy Code, which are senior and superior in
priority to the security interests of all other secured and unsecured creditors
of the Loan Parties’ estate, upon and to be upon all Collateral subject to the
Carve-Out and claims in respect of the Existing Credit Agreement and (ix) is in
form and substance satisfactory to the Backstop DIP Lenders and reasonably
satisfactory to the Administrative Agent to the extent the Administrative
Agent’s rights and obligations under this Agreement or any other Loan Document
are adversely affected thereby.
“Interim Order Entry Date” means the date on which the Bankruptcy Court enters
the Interim Order.
“Interim Period” shall have the meaning set forth in the definition of “Maximum
Availability”.
“Investment” means, with respect to any Person, (a) all direct or indirect
investments by such Person in other Persons (including Affiliates) in the form
of loans or other extensions of credit (including Guarantee Obligations),
advances, capital contributions (by means of any transfer of cash or other
property to others or any payment for property or services for the account or
use of others), or purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities, together with all items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP (other than investments in multi-client seismic libraries,
data, working interests or leasehold interests acquired in connection with the
provision of seismic data acquisition services), and (b) all purchases or other
acquisitions for consideration by such Person of all or substantially all of the
assets that comprise a division or business unit or a substantial part or all of
the business of another Person (other than acquisitions of multi-client seismic
libraries, data, working interests or leasehold interests acquired in connection
with the provision of seismic data acquisition services).
If the Parent or any Subsidiary of the Parent sells or otherwise disposes of any
Equity Interests of any direct or indirect Subsidiary of the Parent such that,
after giving effect to any such sale or disposition, such Person is no longer a
Subsidiary of the Parent, the Parent shall be deemed to have made an Investment
on the date of any such sale or disposition equal to the Fair Market Value of
the Investment in such Subsidiary not sold or disposed of. The acquisition by
the Parent or any Subsidiary of the Parent of a Person that holds an Investment
in a third Person shall be deemed to be an Investment by the Parent or such
Subsidiary in such

18


203328685 v17

--------------------------------------------------------------------------------




third Person in an amount equal to the Fair Market Value of the Investment held
by the acquired Person in such third Person.
“Judgment Currency” has the meaning specified in Section 11.17.
“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.
“Lender” means the Backstop DIP Lenders and any Other Lender that may be a party
to this Agreement from time to time, and their respective successors and assigns
as permitted hereunder, each of which is referred to herein as a “Lender”.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, deemed trust, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article
II.
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Collateral Documents, (iv) the Guarantees, (v) the perfection certificates
(if any), (vi) each Secured Hedge Agreement and (vii) the fee agreements
referred to in Section 2.09, in each case as amended, amended and restated,
supplemented, modified, extended, renewed, refinanced or replaced from time to
time.
“Loan Notice” means a notice of a Borrowing, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or any other form acceptable to
the Administrative Agent and the Backstop DIP Lenders.
“Loan Parties” means, collectively, (i) the Borrower and (ii) the Guarantors.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
“Material Adverse Deviation” means, as of any date of determination, unless
otherwise authorized by the Bankruptcy Court and agreed to by the Backstop DIP
Lenders, an adverse deviation for the corresponding 4-Week Rolling Period of
more than the Permitted Deviation from the 13-Week Forecast 4-Week Amount for
such 4- Week Rolling Period with respect to Total Receipts or Total Adjusted
Disbursements.
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, condition (financial or otherwise), performance, or properties of
the Parent and its Subsidiaries, taken as a whole, (b) a material adverse effect
on the ability of the Loan Parties (taken as a whole) to perform their
respective payment obligations under any Loan Document to which any of the Loan
Parties is a party or (c) a material adverse effect on the rights and remedies
of the Lenders or the Agents under any Loan Document; provided that a Material
Adverse Effect shall not be deemed to exist as a result of the Cases, the events

19


203328685 v17

--------------------------------------------------------------------------------




leading to the Cases, the events, developments or circumstances described in the
Parent’s filings with the SEC prior to the Effective Date or the Effect of
Bankruptcy.
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving the aggregate consideration payable to or by
such Person of $500,000 or more in any Fiscal Year or otherwise material to the
business, condition (financial or otherwise), operations, performance, or
properties of such Person and its Subsidiaries, taken as a whole.
“Material Subsidiary” means, at any date of determination, each Subsidiary
(other than the Borrower) that is not an Immaterial Subsidiary (but including,
in any case, any Subsidiary that has been designated as a Material Subsidiary as
provided in, or has been designated as an Immaterial Subsidiary in a manner that
does not comply with, the definition of “Immaterial Subsidiary”).
“Maturity Date” means the date that is the earliest to occur of the following:
(i) the date that is 4 months after the Effective Date; (ii) the date the
Obligations are accelerated pursuant to the terms of this Agreement; and (iii)
the effective date of the Chapter 11 Plan.
“Maximum Availability” means (a) at any time after the entry of the Interim
Order but prior to the entry of the Final Order (such period, the “Interim
Period”), an aggregate amount not to exceed the least of (i) $15,000,000, (ii)
the amount authorized by the Bankruptcy Court pursuant to the Interim Order, and
(iii) the aggregate amount of Loans Consistent with the Approved Budget (without
giving effect to any Permitted Deviation); and (b) at any time after entry of
the Final Order approving the Post-petition Liens, an amount not to exceed the
least of (i) $25,000,000, (ii) the amount authorized by the Bankruptcy Court
pursuant to the Final Order, and (iii) the aggregate amount of Loans Consistent
with the Approved Budget (without giving effect to any Permitted Deviation),
minus the aggregate amount of Loans borrowed by the Borrower during the Interim
Period. For the avoidance of doubt, (x) if the Final Order does not approve the
Post-petition Liens or the Final Order is not otherwise in form and substance
reasonably satisfactory to the Backstop DIP Lenders, the Lenders shall have no
commitment to make any additional Loans, the Commitment of each Lender will be
reduced by the amount of such Lender’s unused Commitment, the Backstop
Commitment shall be reduced to $0 and the Maximum Availability shall be reduced
to $0 and (y) neither the Backstop DIP Lenders nor the other Lenders shall be
required to make any Loans in excess of the Maximum Availability for any reason,
including, without limitation, to pay the fees and expenses of estate-retained
professionals.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Net Cash Proceeds” means:
(a)    with respect to the Disposition of any asset by any Loan Party or any
Subsidiary not permitted under clauses (a), (b), (c), (d), (e), (f), (g), (h)
and (i) of Section 7.05 or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of any Loan Party or
any Subsidiary) over (ii) the sum of

20


203328685 v17

--------------------------------------------------------------------------------




(A) the principal amount, premium or penalty, if any, interest and other amounts
on any Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents, the Existing Credit Agreement and the Senior Notes),
(B) the reasonable out-of-pocket fees and expenses actually incurred by the Loan
Party or such Subsidiary in connection with such Disposition or Casualty Event
(including, without limitation, reasonable attorney’s fees, consultant,
brokerage and closing costs incurred in connection with such transaction), (C)
taxes paid or reasonably estimated to be actually payable or that are actually
accrued in connection therewith within the current tax year as a result of any
gain recognized in connection therewith, and (D) a reasonable reserve for (i)
any purchase price adjustment or (ii) any liabilities associated with such asset
or assets and retained by the Loan Party or any Subsidiary after such sale or
other Disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or any
indemnification payments (fixed and contingent) attributable to the seller’s
obligations to the purchaser undertaken by the Loan Party or any Subsidiary in
connection with such sale, lease, transfer or other disposition (but excluding
any purchase price adjustment or any indemnity that, by its terms, will not
under any circumstances be made prior to the Maturity Date); and
(b)    with respect to the sale or issuance by the Parent of its Common Equity
Interests, the excess of (i) the sum of the cash and Cash Equivalents received
in connection with such sale or issuance over (ii) the underwriting discounts
and commissions or similar payments, and other out-of-pocket costs, fees,
commissions, premiums and expenses, incurred by the Parent in connection with
such sale or issuance (including, without limitation, reasonable attorney’s
fees, consultant, brokerage and closing costs incurred in connection with such
transaction) to the extent such amounts were not deducted in determining the
amount referred to in clause (i); provided, however, that Net Cash Proceeds
shall not include any funds received in connection with the exercise of stock
options granted to employees or directors of the Borrower or any of its
Subsidiaries.
“Non-Consenting Lender” has the meaning specified in Section 3.07(d).
“Non-Loan Party” means any Subsidiary of the Parent that is not a Loan Party.
“Normal Rate” means 9.25%.
“Note” means a promissory note of the Borrower payable to any Lender or its
assigns, in substantially the form of Exhibit C hereto, evidencing the aggregate
Indebtedness of the Borrower to such Lender resulting from the Loans made or
acquired by such Lender.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any other
Subsidiary of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, (y) obligations of any Loan Party or any
other Subsidiary arising under any Secured Hedge Agreement, and (z) Cash
Management Obligations (as amended, amended and restated, supplemented,
modified, extended, renewed, refinanced or replaced from time to time). Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and of any of their Subsidiaries to the extent they
have obligations under the Loan Documents) include (a) the

21


203328685 v17

--------------------------------------------------------------------------------




obligation (including guarantee obligations) to pay principal, interest,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party or any other Subsidiary under any
Loan Document and (b) the obligation of any Loan Party or any other Subsidiary
to reimburse any amount in respect of any of the foregoing that any Lender, in
its sole discretion, may elect to pay or advance on behalf of such Loan Party or
such Subsidiary.
“Orders” means, collectively, the Interim Order and the Final Order and any
amendment, modification or supplement thereto in form and substance acceptable
to the Backstop DIP Lenders and reasonably satisfactory to the Administrative
Agent to the extent the Administrative Agent’s rights and obligations under this
Agreement or any other Loan Document are adversely affected thereby.
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, declaration, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.
“Other Lender” means any Lender other than a Backstop DIP Lender.
“Other Taxes” has the meaning specified in Section 3.01(b).
“Outstanding Amount” means, with respect to the Loans on any date, the
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
“Parent” has the meaning specified in the preamble to this Agreement.
“Participant” has the meaning specified in Section 11.07(d).
“Participant Register” has the meaning specified in Section 11.07(d).
“Participation Period” means the period commencing upon entry of the Interim
Order and ending on March 20, 2013.
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereof).
“Pension Act” means the Pension Protection Act of 2006, as amended.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time since January 1, 2003.
“Permitted Business” means those lines of business and activities conducted by
the Parent and its Subsidiaries on the date hereof and any business reasonably
related or ancillary thereto.

22


203328685 v17

--------------------------------------------------------------------------------




“Permitted Deviation” means 15%.
“Permitted Investments” means (i) the Investments referenced in clauses (a),
(b), (f) and (g) below and (ii) upon the Loan Parties obtaining all requisite
approvals from the Bankruptcy Court and solely to the extent that such
Investments are Consistent with the Approved Budget (without giving effect to
any Permitted Deviation), the Investments referenced in any clause below (with
the exception of Investments referenced in clauses (a), (b), (f) and (g)):
(a)    any Investment in the Parent, in the Borrower or in a Wholly-owned
Subsidiary of the Parent that is a Guarantor;
(b)    any Investment in cash or Cash Equivalents;
(c)    any Investment made as a result of the receipt of non-cash consideration
from a Disposition that was made pursuant to and in compliance with Sections
7.04 and 7.05;
(d)    obligations in respect of Swap Contracts designed to hedge against
interest rates, foreign exchange rates or commodities pricing risks incurred in
the ordinary course of business and not for speculative purposes;
(e)    stock, obligations or securities received in satisfaction of judgments;
(f)    advances to customers or suppliers in the ordinary course of business
that are, in conformity with GAAP, recorded as accounts receivable, prepaid
expenses or deposits on the balance sheet of the Parent or its Subsidiaries and
endorsements for collection or deposit arising in the ordinary course of
business; and
(g)    commission, payroll, travel and similar advances to officers and
employees of the Parent or any of its Subsidiaries that are expected at the time
of such advance ultimately to be recorded as an expense in conformity with GAAP.
“Permitted Lien” shall have the meaning set forth in Section 7.01 hereof.
“Permitted Senior Liens” shall mean (i) Liens securing the Existing Credit
Agreement, (ii) the Carve-Out and (iii) any other Permitted Liens, but only to
the extent such other Permitted Liens constitute (x) Bonding Liens set forth on
Schedule 1.01E or (y) other Permitted Liens in an amount not exceed $500,000 in
the aggregate and are, in either case, valid, enforceable, non-avoidable Liens
and security interests that are perfected prior to the Petition Date (or
perfected after the Petition Date to the extent permitted by Section 546(b) of
the Bankruptcy Code), which are not subject to avoidance, reduction,
disallowance, impairment or subordination pursuant to the Bankruptcy Code or
applicable nonbankruptcy law and which are senior in priority to the Liens under
this Agreement under applicable law and after giving effect to the Orders. For
the avoidance of doubt, the Liens securing the Senior Notes shall not constitute
Permitted Senior Liens.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Petition Date” shall have the meaning specified in the Preliminary Statements.

23


203328685 v17

--------------------------------------------------------------------------------




“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) other than a Foreign Plan, established by any Loan Party or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.
“Pledge and Security Agreement” means the Pledge and Security Agreement in the
form attached hereto as Exhibit G-1 among the Loan Parties and the Collateral
Agent.
“Post-petition Liens” shall have the meaning provided in the Interim Order.
“Preferred Equity Interests” means, with respect to any Person, any Equity
Interests of such Person that have preferential rights to any other Equity
Interests of such Person with respect to dividends or redemptions upon
liquidation.
“Prepayment Notice” means a notice of prepayment in respect of any voluntary or
mandatory prepayment in substantially the form of Exhibit B or any other form
acceptable to the Administrative Agent and the Backstop DIP Lenders.
“Principals” means Avista Capital Partners, L.P. and its Affiliates, Maple Leaf
Partners, L.P. and its Affiliates, Kestrel Capital, L.P., Petroleum Geo-Services
ASA and its Affiliates, and Somerset Capital Partners, Steven A. Webster and
William R. Ziegler.
“Priority Lien Documents” means the Existing Credit Documents and the Senior
Note Documents.
“Pro Rata Backstop Share” means, with respect to each Backstop DIP Lender at any
time, a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Backstop Commitment of such
Backstop DIP Lender at such time and the denominator of which is the amount of
the sum of the Backstop Commitments of all Backstop DIP Lenders at such time.
“Pro Rata Loan Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the Outstanding Amount of the Loans of such Lender at such
time and the denominator of which is the Outstanding Amount of all Loans at such
time.
“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided, that, if such Commitments have been terminated, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.
“Pro Rata Unused Commitment Share” means, with respect to each Lender at any
time a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the unused Commitment of such
Lender at such time and the denominator of which is the amount of the Aggregate
Unused Commitments at such time.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

24


203328685 v17

--------------------------------------------------------------------------------




“Qualified Participant” means any holder or group of Affiliated holders of
Senior Notes (the “Group”) that (i) is (or, in the case of a Group, each member
of such Group is) an “accredited investor” (as defined in Regulation D of the
Securities Act), (ii) holds more than $1,000,000 in principal amount of the
Senior Notes and (iii) has informed the Administrative Agent of its desire to
participate as a Lender no later than March 18, 2013. To the extent that any
member or members of a Group individually hold less than $1,000,000 of Senior
Notes, such member or members shall select one Person reasonably satisfactory to
the Backstop DIP Lenders and the Administrative Agent (which Person shall
individually qualify as a Qualified Participant if, after giving effect to the
aggregation of holdings of all participating members of the Group, such Person
holds more than $1,000,000 in principal amount of the Senior Notes) to become a
“Lender” on behalf of all such members of the Group, with each such individual
member purchasing a participation in the Loans and Commitments held by such
Person.
“Register” has the meaning specified in Section 11.07(c).
“Registered” means, with respect to Intellectual Property, issued by, registered
with, renewed by or the subject of a pending application before any Governmental
Authority or Internet domain name registrar.
“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.
“Request for Credit Extension” means, with respect to a Borrowing of Loans, a
Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having at
least 70% of the Total Facility Exposure; provided, that, the unused Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer,
controller, or other similar officer or a Person performing similar functions of
a Loan Party and, as to any document delivered on the Effective Date, any
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Investment” means any Investment other than a Permitted Investment.
“Restricted Payment” has the meaning specified in Section 7.06(a).
“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated as of January 15, 2013, among the Parent, American Securities
Opportunities Advisors, LLC, Gates Capital Management, Inc., the other
noteholders party thereto, Avista Capital Partners, L.P. and Avista Capital
Partners (Offshore), L.P., as amended, supplemented or otherwise modified.
“Restructuring Term Sheet” has the meaning set forth in the Restructuring
Support Agreement.

25


203328685 v17

--------------------------------------------------------------------------------




“Sale Leaseback” means any transaction or series of related transactions
pursuant to which any Loan Party or Subsidiary (a) sells, transfers or otherwise
disposes of any property, real or personal, whether now owned or hereafter
acquired, and (b) as part of such transaction, thereafter rents or leases such
property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold, transferred or disposed.
“Sanction(s)” means any international economic sanction administered or enforced
by the Office of Foreign Assets Control of the United States Department of the
Treasury, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Hedge Agreement” means any Swap Contract permitted under Section
7.03(f) that is entered into by and between any Loan Party or any Subsidiary and
any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Cash Management Banks, the Hedge Banks, each
Supplemental Administrative Agent and each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 10.02.
“Securities Act” means the Securities Act of 1933.
“Senior Indenture” means the Indenture dated as of December 23, 2009 by and
among the Company, the Parent and US Bank National Association, as Trustee
pursuant to which the Senior Notes have been issued, as amended, supplemented or
modified prior to the date hereof and from time to time in accordance with the
provisions hereof.
“Senior Notes Documents” means the Senior Indenture, the Senior Notes, the
Security Documents (as defined in the Senior Indenture) and any related
document.
“Senior Notes” means the $300,000,000 9.75% Senior Notes due 2014, issued by the
Company pursuant to the Senior Notes Documents.
“SPC” has the meaning specified in Section 11.07(g).
“Specified Remediation Plan” has the meaning set forth in Section 6.04(b).
“Specified Sites” has the meaning set forth in Section 6.04(b).
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
principal or interest was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.
“Subordinated Debt” has the meaning specified in Section 7.06(a).

26


203328685 v17

--------------------------------------------------------------------------------




“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.
“Superpriority Claim” means a claim against any Debtor which is an
administrative expense claim having priority over any or all administrative
expenses of the kind specified in Sections 503(b) or 507(b) of the Bankruptcy
Code.
“Supplemental Administrative Agent” has the meaning specified in Section
10.13(a) and “Supplemental Administrative Agents” shall have the corresponding
meaning.
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as reasonably determined by the Hedge
Bank in accordance with the terms thereof and in accordance with customary
methods for calculating mark-to-market values under similar arrangements by the
Hedge Bank.
“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of “Indebtedness,” all (a) obligations of such
Person under any lease that is treated as an operating lease for financial
accounting purposes and a financing lease for tax purposes (i.e., a “synthetic
lease”), (b) obligations of such Person in respect of transactions entered into
by such Person, the proceeds from which would be reflected on the financial
statements of such Person in accordance with GAAP as cash flows from financings
at the time such transaction was entered into (other than as a result of the
issuance of Equity Interests) and (c) obligations of such Person in respect of
other transactions entered into by such Person that are not otherwise addressed
in the definition of “Indebtedness” or in clause (a) or (b) above that are
intended to function primarily as a borrowing of funds (including, without
limitation, any minority interest transactions that function primarily as a
borrowing).
“Taxes” has the meaning specified in Section 3.01(a).

27


203328685 v17

--------------------------------------------------------------------------------




“Threshold Amount” means $500,000.
“Total Adjusted Disbursements” means, with respect to each week in any 13-Week
Forecast, the sum of the cash disbursements (including uses and fundings) made
by the Loan Parties in respect of operating expenditures or otherwise for such
week; provided, that, “Total Adjusted Disbursements” shall not include the fees
and expenses of estate-retained professionals (whether or not such fees or
expenses exceed the anticipated amounts thereof specified in the 2013 Monthly
Budget or the most recent 13-Week Forecast).
“Total Facility Exposure” means the sum of (a) Total Outstandings and (b)
aggregate unused Commitments in effect at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Total Receipts” means, with respect to each week in any 13-Week Forecast, the
sum of the cash receipts (including sources and remittances) received by the
Loan Parties in respect of accounts receivable or otherwise for such week.
“Trading Day” means a day during which trading in securities generally occurs on
the NYSE Amex.
“Transaction” means, collectively, the transactions to occur on or prior to the
Effective Date pursuant to the Loan Documents and the Cases, including, without
limitation, (a) the entering into by the Loan Parties of the Loan Documents on
or prior to the Effective Date, (b) the making of any Credit Extensions under
this Agreement, (c) the granting by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (d) the continuation of the Cases, (e) the
consummation of any other transactions in connection with the foregoing, and (f)
the payment of the fees and expenses incurred in connection with any of the
foregoing.
“Unaudited Financial Statements” means the unaudited consolidated balance sheet
of the Parent as of September 30, 2012 and the related consolidated statements
of income, changes in equity and cash flows of the Parent for each fiscal
quarter ended September 30, 2012.
“Uniform Commercial Code” and “UCC” means the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any security interest in any item or items
of Collateral.
“United States” and “U.S.” mean the United States of America.
“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

28


203328685 v17

--------------------------------------------------------------------------------




“Wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.
“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02.    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(i)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(ii)    The term “including” is by way of example and not limitation.
(iii)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03.    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)     [Reserved]
(c)    Where reference is made to “the Parent and its Subsidiaries on a
consolidated basis” or similar language, such consolidation shall not include
any subsidiaries of the Parent other than Subsidiaries.

29


203328685 v17

--------------------------------------------------------------------------------




Section 1.04.    Rounding. Any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
Section 1.05.    References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
Section 1.06.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.07.    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day.
Section 1.08.    Currency Equivalents Generally.
(a)    Any amount specified in this Agreement (other than in Article II and
Article XI or as set forth in paragraph (b) of this Section) or any of the other
Loan Documents to be in Dollars shall also include the equivalent of such amount
in any currency other than Dollars, such equivalent amount be determined in a
manner consistent with the definition of Exchange Rate.
(b)    For purposes of determining compliance under Sections 7.05 and 7.06, any
amount in a currency other than Dollars will be converted to Dollars in a manner
consistent with that used in calculating net income in the Parent’s annual
financial statements delivered pursuant to Section 6.01(a)(i); provided,
however, that the foregoing shall not be deemed to apply to the determination of
any amount of Indebtedness.
ARTICLE II    

THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01.    The Loans. Subject to and upon the terms and conditions set
forth herein, each Lender with a Commitment severally agrees to make Loans
denominated in U.S. Dollars to the Borrower; provided that, after giving effect
to any Borrowing of such Loans:
(i)    if such Borrowing occurs at any time during the Interim Period, the
Outstanding Amount shall not exceed the Maximum Availability at such time;
(ii)    if such Borrowing occurs after entry of the Final Order, the Outstanding
Amount (less the aggregate amount of Loans borrowed by the Borrower during the
Interim Period) shall not exceed the Maximum Availability at such time; and

30


203328685 v17

--------------------------------------------------------------------------------




(iii)    each Lender’s Pro Rata Share of the Outstanding Amount shall not exceed
the Commitment of such Lender on the Borrowing Date.
Once repaid, Loans incurred hereunder may not be re-borrowed.
Section 2.02.    Borrowings.
(d)    Each Borrowing shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent and the Backstop DIP Lenders of such Borrowing, which
may be given by telephone. Each such notice must be received by the
Administrative Agent and the Backstop DIP Lenders not later than 12:00 noon (New
York, New York time) three (3) Business Days before the requested date of such
Borrowing. Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent and
the Backstop DIP Lenders of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Loan Notice shall specify,
as applicable, (i) that the Borrower is requesting a Borrowing, (ii) the
requested date of the Borrowing (which shall be a Business Day), and (iii) the
principal amount of Loans to be borrowed.
(e)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Unused Commitment
Share of the applicable Loans. In the case of each Borrowing, (i) each Lender
shall make (or cause its Applicable Lending Office to make) the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 10:00 a.m. (New York, New York
time) on the Business Day specified in the applicable Loan Notice (i.e.,
“Borrowing Date”); and (ii) if any Other Lender shall have failed to make the
amount of its Loan so available not later than such time, (x) the Administrative
Agent shall forthwith (but in any event not later than 11:00 a.m. (New York, New
York time) on such Borrowing Date) notify each Backstop DIP Lender of the amount
of its Pro Rata Backstop Share of such defaulted Loan (as to such Backstop DIP
Lender, a “Backstop Loan”); (y) each Backstop DIP Lender shall make (or cause
its Applicable Lending Office to make) its Pro Rata Backstop Share of such
Backstop Loans available to the Administrative Agent in immediately available
funds at the Administrative Agent’s office not later than 3:00 p.m. (New York,
New York time) on such Borrowing Day; and (z) a portion of the unused Commitment
of such Other Lender equal to the amount of such Backstop Loan as to each
Backstop DIP Lender shall, automatically and without any consent or other action
by such Backstop DIP Lender or any other Person, be reallocated to such Backstop
DIP Lender (whereupon such Commitment so reallocated shall be deemed part of the
utilized Commitments of such Backstop DIP Lender). Upon satisfaction of the
applicable conditions set forth in Sections 4.01, 4.02 and/or 4.03, as
applicable, the Administrative Agent shall make all funds so received available
to the Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
Section 2.03.    [Reserved]
Section 2.04.    [Reserved]
Section 2.05.    Prepayments.

31


203328685 v17

--------------------------------------------------------------------------------




(a)    Optional Prepayments. If agreed by the Backstop DIP Lenders, the Borrower
may, upon delivery of a Prepayment Notice to the Administrative Agent, at any
time or from time to time, voluntarily prepay Loans in whole or in part;
provided, that such notice must be received by the Administrative Agent and the
Backstop DIP Lenders not later than 12:00 noon (New York, New York time) one (1)
Business Day prior to the date of such prepayment. Each such notice shall
specify the date and amount of such prepayment. The Administrative Agent will
promptly notify each Lenders of its receipt of such notice and of the amount of
such Lender’s Pro Rata Loan Share of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(b)    Mandatory Prepayments. If agreed by the Backstop DIP Lenders, except with
respect to any Disposition or Casualty Event listed on Schedule 2.05(b) as to
which the following provisions of this Section 2.05(b) shall not apply:
(i)    If the Parent, the Borrower or any Domestic Subsidiary Disposes of any
property, which Disposition results in the realization or receipt by the Parent,
the Borrower or such Domestic Subsidiary of Net Cash Proceeds, the Borrower
shall make a prepayment, in accordance with Section 2.05(b)(v), of Loans in an
aggregate principal amount equal to 100% of such Net Cash Proceeds.
(ii)    If (A) any Foreign Subsidiary Disposes of any property or (B) any
Casualty Event occurs with respect to any property of the Parent, the Borrower
or any Domestic Subsidiary or Foreign Subsidiary, which Disposition or Casualty
Event results in the realization or receipt by the Parent, the Borrower or such
Domestic Subsidiary or Foreign Subsidiary of Net Cash Proceeds, the Borrower
shall, subject to the provisions of Section 2.05(b)(v), make a prepayment, in
accordance with Section 2.05(b)(iv), of Loans in an aggregate principal amount
equal to 100% of such Net Cash Proceeds.
(iii)    [Reserved].
(iv)    On any day on which the Outstanding Amount (less the aggregate amount of
Loans borrowed by the Borrower during the Interim Period in the case of the
following clause (b)) exceeds (a) during the Interim Period, the lesser of the
Aggregate Commitments and Maximum Availability at such time and (b) after entry
of the Final Order, the lesser of the Aggregate Commitments and Maximum
Availability at such time, then in each case, the Borrower shall pay to the
Administrative Agent at the Administrative Agent’s Office on such day an amount
of cash equal to the amount of such excess.
(v)    On each occasion that the Borrower must make a prepayment of the Loans
out of Net Cash Proceeds of any Disposition or Casualty Event pursuant to
Section 2.05(b), the Borrower shall make such prepayment (A) in the case of
prepayments required pursuant to Section 2.05(b)(i), as promptly as reasonably
practicable, but in any event within two (2) Business Days, after the last day
of the month in which the date of realization or receipt of such Net Cash
Proceeds occurs, (B) in the case of prepayments required pursuant to Section
2.05(b)(ii), as promptly as reasonably practicable, but in any event within two
(2) Business Days, after the date of realization or receipt of such Net Cash
Proceeds, and (C) in the case of prepayments required pursuant to Section
2.05(b)(iv), immediately.
(vi)    The Borrower shall notify the Administrative Agent and the Backstop DIP
Lenders in writing of any mandatory prepayment of Loans required to be made
pursuant to this

32


203328685 v17

--------------------------------------------------------------------------------




Section 2.05(b) at least five (5) Business Days (and, in the case of clause (iv)
above, immediately upon becoming aware that any such mandatory prepayment of
Loans is required) prior to the date of such prepayment pursuant to a Prepayment
Notice. Each such notice shall specify the date of such prepayment and provide a
reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Lender of the contents of the
Borrower’s prepayment notice and of such Lender’s Pro Rata Loan Share of the
prepayment. Notwithstanding anything to the contrary contained in this Section
2.05(b), any Lender may, by notice in writing to the Borrower given at least one
(1) Business Day prior to the date of any prepayment otherwise required pursuant
to this Section 2.05(b), elect not to have such prepayment applied to the
outstanding principal amount of its Loans, in which case the amount of such
prepayment that would otherwise be applied to the outstanding principal amount
of such Lender’s Loans shall be retained by the Borrower and may be used by the
Borrower or any other Loan Party for any lawful purpose permitted by the terms
of the Loan Documents.
(vii)    Upon any mandatory prepayment of the principal amount of the Loans held
by any Lender pursuant to this Section 2.05(b), or any optional prepayment of
the principal amount of the Loans held by any Lender pursuant to Section
2.05(a), the utilized Commitment of such Lender shall be permanently reduced by
a corresponding amount.
(c)    Prepayments Pro Rata. Subject to the provisions of Section 2.05(b)(vi),
any prepayment of Loans pursuant to this Section 2.05 shall be paid to the
Lenders in accordance with their respective Pro Rata Loan Shares.
(d)    Interest. All prepayments under this Section 2.05 shall be accompanied by
all accrued interest thereon.
Section 2.06.    Termination or Reduction of Commitments.
(a)    Optional.
(viii)    The Borrower may, upon written notice to the Administrative Agent, and
the Backstop DIP Lenders terminate or permanently reduce the Aggregate Unused
Commitments on the fifteenth (15th) day of any calendar month; provided that (A)
any such notice shall be received by the Administrative Agent and the Backstop
DIP Lenders not later than 12:00 noon (New York, New York time) on the seventh
(7th) day prior to the date of such termination or reduction, and (B) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $500,000 in excess thereof.
(ix)    The Administrative Agent will promptly notify the Lenders of any
termination or reduction of Aggregate Unused Commitments under this Section
2.06(a).
(x)    Upon any partial reduction of the Aggregate Unused Commitments under this
Section 2.06(a), the Commitment of each Lender shall be reduced by such Lender’s
Pro Rata Unused Commitment Share of such partial reduction.
(xi)    Upon (x) such termination or reduction of Aggregate Unused Commitments
or (y) any funding of any Loans by Other Lenders, the Backstop Commitments of
the Backstop DIP Lenders will automatically be reduced by such Backstop DIP
Lender’s Pro Rata Backstop Share of the amount of such termination or reduction
or the principal amount of Loans so funded. Upon any

33


203328685 v17

--------------------------------------------------------------------------------




funding of Backstop Loans by any Backstop DIP Lender, the Backstop Commitment of
such Backstop DIP Lender will automatically be reduced by the principal amount
of such Backstop Loan so funded.
(b)    Mandatory. The Aggregate Commitments and any Backup Commitments shall
terminate on the earlier to occur of (i) the Maturity Date, (ii) the Final Order
Deadline to the extent that the Final Order has not been entered by then and
(iii) the termination of the Commitments in accordance with the provisions
hereof.
Section 2.07.    Repayment of Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders on the Maturity
Date, the aggregate principal amount of all of its Loans outstanding on such
date; provided that, notwithstanding the foregoing, if the Maturity Date occurs
pursuant to clause (iii) of the definition thereof, the Outstanding Amount of
the Loans shall be satisfied with the treatment provided for DIP Lender Claims
(as defined in the Chapter 11 Plan) as set forth in and pursuant to Section
II.A.(ii) of the Chapter 11 Plan, which provides that the Lenders shall receive
on account of the DIP Lender Claims (as defined in the Chapter 11 Plan)
newly-issued shares of common stock of reorganized Geokinetics Inc. in full
settlement, release and discharge of the Outstanding Amount of the Loans in the
manner set forth on Schedule 2.07.
Section 2.08.    Interest.
(a)    Subject to the provisions of Section 2.08(b), the outstanding principal
amount of each Loan shall bear interest from the Effective Date at a rate per
annum equal to the Normal Rate.
(b)    Upon the occurrence and during the continuance of an Event of Default,
the outstanding principal amount of each Loan and, to the fullest extent
permitted by applicable Laws, all other past due Obligations will bear interest
at a rate per annum equal to the Default Rate. Accrued and unpaid interest on
past due Obligations (including interest on past due interest) shall be due and
payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date and at such other times as may be specified herein.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
Section 2.09.    Fees. The Borrower agrees to pay to the Administrative Agent
for its own account the fees in the amounts and on the dates as set forth in any
fee agreements with the Administrative Agent and to perform any other
obligations contained therein.
Section 2.10.    Computation of Interest. All computations of interest shall be
made on the basis of a three hundred and sixty (360) day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on such Loan, or any portion thereof, for the day on
which such Loan or such portion is paid; provided, that, any such Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error. Except as otherwise expressly provided in this Agreement,
all interest hereunder shall be payable in cash.
Section 2.11.    Evidence of Indebtedness.

34


203328685 v17

--------------------------------------------------------------------------------




(a)    The Loans made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and evidenced by one or more entries in the
Register maintained by the Administrative Agent, as agent for the Borrower, in
each case in the ordinary course of business. The accounts or records maintained
by the Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Loans made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.
(b)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a), and by each Lender in its account or accounts
pursuant to Section 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided, that, the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
Section 2.12.    Payments Generally.
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office and in immediately available funds not later than 12:00 noon (New York
City time) on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Loan Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Applicable Lending Office. All payments received by the
Administrative Agent after 12:00 noon (New York City time) shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.
(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

35


203328685 v17

--------------------------------------------------------------------------------




(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate;
(ii)    if any Lender failed to make such payment (unless the Backstop DIP
Lenders fund such payment pursuant to Section 2.02(b)), such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, then in the event the Administrative Agent has funded a Loan in
advance of receipt of funds from a Defaulting Lender or otherwise made a payment
to the Borrower on behalf of such Defaulting Lender, the Administrative Agent
may make a demand therefor upon the Borrower and the Borrower shall pay such
amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder; and
(iii)    if any Lender failed to fund or make such payment and Backstop DIP
Lenders funded such payment pursuant to Section 2.02(b), Section 2.14 shall
apply.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and neither the
Administrative Agent nor any Lender shall be responsible for the failure of any
other Lender to make its Loan or purchase its participation.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

36


203328685 v17

--------------------------------------------------------------------------------




(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 9.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Loan Share of the Outstanding Amount of
all Loans outstanding at such time in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.
Section 2.13.    Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided, that,
if all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 11.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of setoff, but subject to Section 11.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.13 and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.13 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.
Section 2.14.    Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.09 shall be applied at such time or
times as may be determined

37


203328685 v17

--------------------------------------------------------------------------------




by the Administrative Agent as follows: first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder; second,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Required Lenders, to be held in a deposit account and released pro rata in
order to satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.03 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to any
reallocation of Commitments effected pursuant to Section 2.02(b) or clause (c)
below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.14(b) shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.
(c)    Reallocation of Commitment of Defaulting Lender. Upon the failure of any
Other Lender to fund a Loan as required and the funding of Backstop Loans by the
Backstop DIP Lenders in lieu thereof pursuant to Section 2.02(b), portions of
the unused Commitments of such Other Lenders shall be reallocated to the
Backstop DIP Lenders as specified in Section 2.02(b) (whereupon such Commitments
so reallocated shall be deemed part of the utilized Commitments of the Backstop
DIP Lenders). In addition, in the event any Other Lender becomes a Defaulting
Lender, all or any part of such Defaulting Lender’s unused Commitment shall be
reallocated among the Backstop DIP Lenders in accordance with their respective
Pro Rata Backstop Shares (calculated without regard to such Defaulting Lender’s
Commitment and the Commitments of any Lenders that are not Backstop DIP Lenders)
but only to the extent that (x) the conditions set forth in Article IV are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) with respect to each Backstop DIP Lender, such reallocation
does not cause such Backstop DIP Lender’s Pro Rata Share (calculated based on
Commitments after giving effect to such reallocation) of the Total Facility
Exposure to exceed such Backstop DIP Lender’s Commitment (calculated based on
Commitments after giving effect to such reallocation). No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Backstop DIP Lender as a result of such Backstop DIP
Lender’s increased exposure following such reallocation.
(d)    Defaulting Lender Cure. If the Administrative Agent and the Required
Lenders agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held pro rata by the Lenders
in accordance with the Commitments (without giving effect to any reallocation of

38


203328685 v17

--------------------------------------------------------------------------------




Commitments effected pursuant to Section 2.02(b) or clause (c) above), whereupon
(i) the Commitments thereof previously reallocated pursuant to Section 2.02(b)
or clause (c) above will be reallocated back to such Lender and (ii) such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
Section 2.15.    No Discharge; Survival of Claims. Each Loan Party agrees that
(a) the Obligations hereunder shall not be discharged by the entry of an order
confirming a Chapter 11 Plan in the Cases (and each Loan Party pursuant to
Section 1141(d)(4) of the Bankruptcy Code hereby waives any such discharge) and
(b) the Superpriority Claim granted to the Administrative Agent and the Lenders
pursuant to the Orders and the Liens granted to the Administrative Agent
pursuant to the Orders shall not be affected in any manner by the entry of an
order confirming a Chapter 11 Plan in the Cases.

39


203328685 v17

--------------------------------------------------------------------------------







ARTICLE III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
Section 3.01.    Taxes.
(g)    Except as provided in this Section 3.01, any and all payments by the
Borrower or any Guarantor to or for the account of any Agent or any Lender under
any Loan Document shall be made free and clear of and without deduction for any
and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto,
excluding the Excluded Taxes (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrower or any
Guarantor shall be required by any Laws to deduct any Taxes from or in respect
of any sum payable under any Loan Document to any Agent or any Lender, (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01), each of such Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower or Guarantor shall make such deductions, (iii) the Borrower or
Guarantor shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), the Borrower
shall furnish to such Agent or Lender (as the case may be) the original or a
facsimile copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent. If the Borrower fails to
pay any Taxes when due to the appropriate taxing authority or fails to remit to
any Agent or any Lender the required receipts or other required documentary
evidence, the Borrower shall indemnify such Agent and such Lender for any Taxes
that may become payable by such Agent or such Lender arising out of such
failure.
(h)    In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (all such non-excluded taxes described in this Section 3.01(b)
being hereinafter referred to as “Other Taxes”).
(i)    The Borrower agrees to indemnify each Agent and each Lender for (i) the
full amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable and paid under this Section
3.01) payable by such Agent and such Lender and (ii) any reasonable expenses
arising therefrom or with respect thereto, in each case whether or not such
Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Such Agent or Lender, as the case may be, will,
at the Borrower’s request, provide the Borrower with a written statement thereof
setting forth in reasonable detail the basis and calculation of such amounts,
and shall include reasonable supporting documentation, as the case may be.
Payment under this Section 3.01(c) shall be made within ten (10) days after the
date such Lender or such Agent makes a demand therefor. For the avoidance of
doubt, the Borrower shall not be required to indemnify any Lender or Agent under
this Section 3.01(c) with respect to any Taxes that have been compensated for by
the payment of any additional amounts pursuant to Section 3.01(a) or Other Taxes
pursuant to Section 3.01(b).

40


203328685 v17

--------------------------------------------------------------------------------




(j)    If any Lender or Agent determines, in its reasonable discretion, that it
has received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall remit such refund as soon as practicable
after it is determined that such refund pertains to Taxes or Other Taxes (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 3.01 with respect to the Taxes or Other Taxes
giving rise to such refund plus any interest included in such refund by the
relevant taxing authority attributable thereto) to the Borrower, net of all
reasonable out-of-pocket expenses of the Lender or Agent, as the case may be and
without interest (other than any interest paid by the relevant taxing authority
with respect to such refund); provided, that, the Borrower, upon the request of
the Lender or Agent, as the case may be, agrees promptly to return such refund
(plus any penalties, interest or other charges imposed by the relevant taxing
authority) to such party in the event such party is required to repay such
refund to the relevant taxing authority. Such Lender or Agent, as the case may
be, shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided, that, such Lender or
Agent may delete any information therein that such Lender or Agent deems
confidential). Nothing herein contained shall interfere with the right of a
Lender or Agent to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to claim any tax refund or to make available its tax
returns or disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.
(k)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to designate another Applicable Lending Office for
any Loan affected by such event; provided, that (i) such designation would
eliminate or reduce amounts payable pursuant to Section 3.01(a) or (c), as the
case may be, and (ii) such efforts are made on terms that, in the judgment of
such Lender, cause such Lender and its Applicable Lending Office(s) to suffer no
economic, legal or regulatory disadvantage; and provided, further, that nothing
in this Section 3.01(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 3.01(a) or (c). The
Borrower agrees to pay all reasonable costs and expenses incurred by any Lender
or Agent in connection with any such designation.
(l)    Each Lender organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement, and from time to time thereafter as reasonably requested in writing
by the Borrower (but only so long thereafter as the Lender remains lawfully able
to do so), provide each of the Borrower and the Administrative Agent with two
properly completed and executed original Internal Revenue Service Forms W-8BEN,
W-8ECI or W-IMY (together with any required attachments, if any), as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service certifying that such Lender is exempt from or entitled to a reduced rate
of U.S. withholding tax on payments pursuant to this Agreement. In the case of a
Lender that is claiming the “portfolio interest” exemption, such Lender hereby
represents to the Borrower and the Administrative Agent that it is not (i) a
“bank” as defined in Section 881(c)(3)(A) of the Code, (ii) a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower or (iii) a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code). If any form or document
referred to in this Subsection requires the disclosure of information, other
than information necessary to compute the tax payable and information required
on the date hereof by Internal Revenue Service Form W-8BEN, W-8ECI, W-IMY or the
related representation described above, that the applicable Lender reasonably
considers to be confidential, such Lender shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information. If any Lender is a “United States person” within the

41


203328685 v17

--------------------------------------------------------------------------------




meaning of Section 7701(a)(3) of the Code, such Lender shall, on or prior to the
date of its execution and delivery of this Agreement, and from time to time
thereafter as reasonably requested in writing by the Borrower (but only so long
thereafter as the Lender remains lawfully able to do so), provide to each the
Borrower and the Administrative Agent with two properly completed and executed
original Internal Revenue Service W-9 Forms. Notwithstanding any other provision
of this Section 3.01, a Lender shall not be required to deliver any form
pursuant to this Section 3.01(f) that such Lender is not legally able to
deliver. Without limiting the generality of the foregoing, if any payment made
hereunder or under any other Loan Document would be subject to United States
withholding tax imposed pursuant to FATCA if the recipient of such payment fails
to comply with applicable reporting and other requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
recipient shall deliver to the Borrower and the Administrative Agent, at the
time or times prescribed by applicable law or as reasonably requested by the
Borrower or the Administrative Agent, (A) two accurate, complete and signed
certifications and other documentation prescribed by applicable law and
reasonably satisfactory to the Borrower and the Administrative Agent that
establish that such payment is exempt from United States federal withholding tax
imposed pursuant to FATCA or to determine the amount to deduct and withhold from
such payment and (B) any other documentation reasonably requested by the
Borrower or the Administrative Agent sufficient for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such recipient has complied with such applicable reporting and
other requirements of FATCA, or to determine the amount to deduct and withhold
from such payment.
Section 3.02.    Illegality. If any provision of this Agreement or any of the
other Loan Documents would obligate the Borrower to make any payment of interest
with respect to any of the Total Facility Exposure or other amount payable to
the Administrative Agent or any Lender in an amount or calculated at a rate
which would be prohibited by any Law then, notwithstanding such provision, such
amount or rates shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by any applicable law or so result in a receipt by the Administrative
Agent or such Lender of interest with respect to its Total Facility Exposure at
a criminal rate, such adjustment to be effected, to the extent necessary, as
follows:
(i)    first, by reducing the amount or rates of interest required to be paid to
the Administrative Agent or the affected Lender under Section 2.08; and
(ii)    thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to the Administrative Agent or the affected Lender
which would constitute interest with respect to the Total Facility Exposure for
purposes of any applicable law.
Section 3.03.    [Reserved]
Section 3.04.    Increased Cost and Reduced Return; Capital Adequacy.
(e)    If any Lender reasonably determines that as a direct result of the
introduction of or any Change in Law or a change in the interpretation of any
Law with which such Lender is required to comply, in each case, after the date
hereof, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining any Loan, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes covered by Section
3.01, or (ii) the imposition of, or any change in the rate of, any taxes imposed
on or measured by net income (including branch profits) and franchise (and
similar) taxes imposed in lieu of net income taxes payable by such Lender), then
from time to time within fifteen (15) days after demand by such Lender setting
forth in

42


203328685 v17

--------------------------------------------------------------------------------




reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction.
(f)    If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof with
which such Lender (or its Applicable Lending Office) is required to comply, in
each case after the date hereof, would have the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
to a level below that which such Lender or the corporation controlling such
Lender could have achieved but for such Change in Law (taking into consideration
such Lender’s policies and the policies of any corporation controlling such
Lender with respect to capital adequacy) as a consequence of such Lender’s
obligations hereunder, then from time to time upon demand of such Lender setting
forth in reasonable detail the charge and the calculation of such reduced rate
of return (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such reduction within
fifteen (15) days after receipt of such demand.
(g)    Subject to Section 3.06, failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.04 shall not constitute a waiver
of such Lender’s right to demand such compensation.
(h)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Applicable Lending Office for any Loan affected by such
event; provided, that, such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Applicable Lending Office(s)
to suffer no material economic, legal or regulatory disadvantage; and provided,
further, that nothing in this Section 3.04(d) shall affect or postpone any of
the Obligations of the Borrower or the rights of such Lender pursuant to Section
3.04(a) or (b).
Section 3.05.     [Reserved]
Section 3.06.    Matters Applicable to All Requests for Compensation. Any Agent
or Lender claiming compensation under this Article III shall deliver a
certificate to the Borrower setting forth the additional amount or amounts to be
paid to it hereunder, which shall be conclusive absent manifest error. In
determining such amount, such Agent or Lender may use any reasonable averaging
and attribution methods. With respect to any Lender’s claim for compensation
under Section 3.01 or Section 3.04, the Borrower shall not be required to
compensate such Lender for any amount incurred more than two hundred and seventy
(270) days prior to the date that such Lender notifies the Borrower of the event
that gives rise to such claim; provided, that, if the circumstance giving rise
to such claim is retroactive, then such 270-day period referred to above shall
be extended to include the period of retroactive effect thereof.
Section 3.07.    Replacement of Lenders under Certain Circumstances.
(d)    If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or Section 3.04 as a result of any condition described
in such Sections, (ii) any Lender becomes a Defaulting Lender or (iii) any
Lender becomes a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by requiring such
Lender to (and such Lender shall be obligated to) assign pursuant to Section
11.07(b) (with the assignment fee to be paid by the Borrower in such instance)
all of its rights and obligations under this Agreement (or, with respect to
clause (iii) above, all of its rights and obligations with respect to the Loans
or Commitments that is the subject of the related consent, waiver

43


203328685 v17

--------------------------------------------------------------------------------




or amendment) to one or more Eligible Assignees; provided, that, neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; and provided, further, that (A)
in the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments, (B) in
the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents and (C) any
such assignment shall not be made if it conflicts with applicable Laws. A Lender
shall not be required to make any such assignment if, prior thereto, as a result
of a waiver by the Required Lenders or otherwise, the circumstances entitling
the Borrower to require such assignment cease to apply.
(e)    Any Lender being replaced pursuant to Section 3.07(a) above shall execute
and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans, and the Borrower shall deliver replacement
Notes evidencing such Loans as requested by the assignee Lender. Pursuant to
such Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans, (B) all obligations of the Borrower owing to the assigning
Lender together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Lender under this
Agreement shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, the Borrower shall deliver to the
assignee Lender a Note or Notes executed by the Borrower, the assignee Lender
shall become a Lender hereunder with respect to the interests assigned, in
addition to any other interest it may otherwise hold as a Lender under this
Agreement, and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned interest, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.
(f)     [Reserved]
(g)    In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 11.01 and (iii) the Required Lenders have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.
Section 3.08.    Survival. All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT
Section 4.01.    Effectiveness of this Agreement; Interim Period. The
effectiveness of this Agreement and the obligation of each Lender to make Loans
to the Borrower during the Interim Period are subject to the satisfaction of the
following conditions precedent, except as otherwise agreed by the Backstop DIP
Lenders:
(a)    The Administrative Agent’s and the Backstop DIP Lenders’ receipt of the
following, each of which shall be originals, facsimiles or electronic
transmission in .pdf format (followed promptly by

44


203328685 v17

--------------------------------------------------------------------------------




originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each in form and substance satisfactory to
the Backstop DIP Lenders:
(i)    executed counterparts of this Agreement by the Borrower, the Parent and
each Lender;
(ii)    an original Note executed by the Borrower in favor of each Lender that
has requested a Note;
(iii)    each Collateral Document set forth on Schedule 2 required to be
executed on the Effective Date as indicated on such schedule, duly executed by
each Loan Party party thereto;
(iv)    such certificates (including a certificate substantially in the form of
Exhibit I) of resolutions or other corporate action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Backstop DIP Lenders may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the
Effective Date;
(v)    copies of recent Lien and intellectual property searches reasonably
requested by the Backstop DIP Lenders with respect to the Loan Parties together
with evidence that all existing material Liens (other than in respect of Liens
permitted under Section 7.01) have been terminated and all actions required to
terminate and release such Liens have been satisfactorily taken; and
(vi)    good standing certificates or certificates of status, as applicable, and
bring down certificates, for each Loan Party.
(b)    The Lenders subject thereto and the Administrative Agent shall have
received on or prior to the Effective Date, all documentation and other
information reasonably requested by them in writing prior to the Effective Date
in order to allow such Lenders to comply with applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.
(c)    The Backstop DIP Lenders shall be reasonably satisfied that all necessary
governmental and third party consents and approvals necessary in connection with
the Transaction have been obtained and be effective and all applicable waiting
periods in respect thereof shall have expired without any adverse action being
taken by any Governmental Authority and that no Law shall be applicable in the
reasonable judgment of the Lenders that restrains or prevents the consummation
of the Transaction.
(d)    The Administrative Agent and the Backstop DIP Lenders shall have received
a certificate of a Responsible Officer of the Borrower certifying as to the
satisfaction of the conditions set forth in Sections 4.03(a) and (b).
(e)    The Administrative Agent shall have received for its own account all
fees, costs and expenses due and payable on or prior to the Effective Date
hereunder and under any other Loan Document.
(f)    The Administrative Agent and the Backstop DIP Lenders shall have received
the Approved Budget (including, without limitation, the 2013 Monthly Budget and
the initial 13-Week Forecast beginning with the week which includes the Petition
Date through the 13th week thereafter), each in form and substance satisfactory
to the Backstop DIP Lenders.

45


203328685 v17

--------------------------------------------------------------------------------




(g)    The Bankruptcy Court shall have entered the Interim Order, which shall be
in full force and effect and which shall not have been reversed, vacated, or
stayed and shall not have been amended, supplemented, or otherwise modified in a
manner adverse to (i) the Lenders without the prior written consent of the
Backstop DIP Lenders and (ii) the rights and obligations of the Agents under
this Agreement or any other Loan Document without the prior written consent of
the Administrative Agent.
(h)    The Administrative Agent and the Backstop DIP Lenders shall have received
a copy of all motions that the Borrower filed with the Bankruptcy Court on the
Petition Date, all of which shall be in form and substance satisfactory to the
Backstop DIP Lenders.
(i)    The Borrower shall have filed with the Bankruptcy Court a chapter 11 plan
and related disclosure statement, which are consistent with the Restructuring
Term Sheet and the Restructuring Support Agreement and in form and substance
satisfactory to the Backstop DIP Lenders (the “Chapter 11 Plan”).
For the sake of clarity, notwithstanding any other provision of this Agreement
or any other Loan Document, (a) no assignments to the Administrative Agent or
the Lenders of the Liens securing the Priority Lien Documents, and no consent by
existing holders of “Priority Lien Obligations” (whether by Act of Instructing
Debtholders (as defined in the Collateral Trust and Intercreditor Agreement) or
otherwise), will be required as a condition to advances under this Agreement,
and (b) the Obligations will not, and will not be required to, constitute
“Priority Lien Obligations” under the Collateral Trust and Intercreditor
Agreement.
Section 4.02.    Post-Interim Period. The obligation of each Lender to make
Loans to the Borrower after the Interim Period is subject to the satisfaction of
the following conditions precedent, except as otherwise agreed by the Backstop
DIP Lenders:
(a)    The conditions set forth in Section 4.01 shall have been satisfied.
(b)    The Bankruptcy Court shall have entered the Final Order, which shall be
in full force and effect and which shall not have been reversed, vacated, or
stayed and shall not have been amended, supplemented, or otherwise modified in a
manner adverse to (i) the Lenders without the prior written consent of the
Backstop DIP Lenders and (ii) the rights and obligations of the Agents under
this Agreement or any other Loan Document without the prior written consent of
the Administrative Agent.
(c)    The Administrative Agent and the Backstop DIP Lenders shall have received
a copy of all motions that the Borrower filed with the Bankruptcy Court prior to
the date of the proposed Borrowing, all of which shall be in form and substance
satisfactory to the Backstop DIP Lenders.
(d)    The Administrative Agent and the Backstop DIP Lenders shall have received
a certificate of a Responsible Officer of the Borrower certifying as to the
satisfaction of the conditions set forth in Sections 4.03(a) and (b).
Section 4.03.    Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension is subject to the following
conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided, that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that any
representation or warranty that is qualified as to “materiality”, “Material

46


203328685 v17

--------------------------------------------------------------------------------




Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.
(c)    The Administrative Agent and the Backstop DIP Lenders shall have received
a Request for Credit Extension in accordance with the requirements hereof
together with any additional information as the Administrative Agent or the
Backstop DIP Lenders may reasonably request.
(d)    At the time of the making of a Loan, the amount of such Loan shall be
Consistent with the Approved Budget (without giving effect to any Permitted
Deviation).
(e)    Each Request for Credit Extension submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Section 4.03(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each of the Borrower and the Parent represents and warrants to the Agents and
the Lenders that:
Section 5.01.    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each other Subsidiary (a) is duly incorporated, organized or
formed, and validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization (to the extent such concept
exists in such jurisdiction), (b) subject to the entry by the Bankruptcy Court
of the Interim Order and the Final Order, has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) subject to the entry by the Bankruptcy Court of the Interim Order and
the Final Order, is duly qualified and in good standing (to the extent such
concept exists) under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.
Section 5.02.    Authorization; No Contravention. Subject to the entry by the
Bankruptcy Court of the Interim Order and the Final Order, the execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is a party, and the consummation of the Transaction, are within such Loan
Party’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01), or require any payment to be made
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries (other than the Priority Lien Documents) or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any material
Law; except with respect to any breach, contravention or violation (but

47


203328685 v17

--------------------------------------------------------------------------------




not creation of Liens) referred to in clause (b), to the extent that such
breach, contravention or violation would not reasonably be expected to have a
Material Adverse Effect.
Section 5.03.    Governmental Authorization; Other Consents. Subject to the
entry by the Bankruptcy Court of the Interim Order and the Final Order, no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof as contemplated herein) or (d) the exercise by
the Administrative Agent or any Lender of its rights under the Loan Documents or
the remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect, (ii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings set forth on Schedule 5.03,
in each case the failure of which to obtain or make would not reasonably be
expected to have a Material Adverse Effect or to the extent that such
noncompliance is permitted by final order of the Bankruptcy Court, and (iii) any
approvals, consents, exemptions, authorizations or other actions, notices or
filings necessary or required under the Priority Lien Documents. All applicable
waiting periods in connection with the Transaction have expired without any
action having been taken by any competent authority restraining, preventing or
imposing materially adverse conditions upon the Transaction or the rights of the
Loan Parties or their Subsidiaries freely to transfer or otherwise dispose of,
or to create any Lien on, any properties now owned or hereafter acquired by any
of them.
Section 5.04.    Binding Effect. Subject to the entry by the Bankruptcy Court of
the Interim Order and the Final Order, this Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party that is party
thereto. Subject to the entry by the Bankruptcy Court of the Interim Order and
the Final Order, this Agreement and each other Loan Document constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing.
Section 5.05.    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements and Unaudited Financial Statements
fairly present in all material respects the consolidated financial condition of
the Parent as of the dates thereof and the consolidated results of operations of
the Parent for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, except (x) as otherwise
disclosed to the Backstop DIP Lenders prior to the date hereof and (y) in the
case of the Unaudited Financial Statements, for changes resulting from normal
year end audit adjustments and the absence of footnotes.
(b)    Since the date of the filing with the SEC of the Parent’s report on Form
10-Q for the quarter ended September 30, 2012, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.
Section 5.06.    Litigation. Except for the Cases and for the litigation matters
that have been stayed by the commencement and continuation of the Cases or as
set forth on Schedule 5.06, there is no action, suit, investigation, litigation
or proceeding affecting any Loan Party or any of its Subsidiaries,

48


203328685 v17

--------------------------------------------------------------------------------




including any Environmental Action, pending or threatened before any
Governmental Authority or arbitrator that would be reasonably likely to have a
Material Adverse Effect.
Section 5.07.    Ownership of Property; Liens.
(a)    Each Loan Party and, to the Borrower’s and the Parent’s knowledge, each
of its Subsidiaries is the legal and beneficial owner of the Collateral pledged
by it free and clear of any Lien, except for the Liens and security interest
created or permitted under the Loan Documents including, any Liens permitted
under Section 7.01.
(b)    No Loan Party owns any fee interest in any real property. Each Loan Party
and each of its Subsidiaries has good and defensible title in fee simple to, or
valid leasehold interests in, or easements or other limited property interests
in, all real property necessary in the ordinary conduct of its business, free
and clear of all Liens (other than Liens permitted by Section 7.01) except for
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and except
where the failure to have such title or other interest would not reasonably be
expected to have a Material Adverse Effect. Set forth on Schedule 5.07(b)(ii)
hereto is a complete and accurate list of all leases of Real Property (other
than any lease or license of base camp sites or similar locations outside of the
United States used for ongoing seismic operations being conducted in the
ordinary course of business) under which the Loan Parties and their Subsidiaries
are the lessees as of the Effective Date.
Section 5.08.    Perfection of Security Interests. Upon entry of the Orders by
the Bankruptcy Court and after giving effect to the Orders, the Collateral Agent
shall have legal, valid and enforceable perfected Liens having the priority
specified in the Orders on, and security interests in, all of the Loan Parties'
right, title and interest in and to the Collateral and the proceeds thereof.
Section 5.09.    Environmental Compliance. Except as would not be reasonably
likely to result in a Material Adverse Effect:
(a)    Except as otherwise set forth on Schedule 5.09(a), or as would not
reasonably be expected to result in a material liability, the operations and
properties of each Loan Party and, to the Borrower’s and the Parent’s knowledge,
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past non-compliance with such
Environmental Laws and Environmental Permits has been resolved without material,
ongoing obligations or costs, and no circumstances exist that would be
reasonably likely to (A) form the basis of a material Environmental Action
against any Loan Party or any of its Subsidiaries or any of their properties or
(B) cause any such property to be subject to any material restrictions on
ownership, occupancy, use or transferability under any Environmental Law.
(b)    Except as otherwise set forth on Schedule 5.09(b) hereto, or as would not
reasonably be expected to result in a material liability, none of the properties
currently or formerly owned or operated by any Loan Party or, to the Borrower’s
and the Parent’s knowledge, any of its Subsidiaries is listed or, to the
Borrower’s and the Parent’s knowledge, proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
property; there are no and never have been any underground or aboveground
storage tanks other than in compliance with applicable Environmental Laws or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or, to the Borrower’s and the
Parent’s knowledge, any of its Subsidiaries or, to the best of the Borrower’s
and the Parent’s knowledge, on any property formerly owned or operated by any
Loan Party or any of its Subsidiaries; other than in compliance with applicable
Environmental Laws there is no asbestos or asbestos-

49


203328685 v17

--------------------------------------------------------------------------------




containing material on any property currently owned or operated by any Loan
Party or, to the Borrower’s and the Parent’s knowledge, any of its Subsidiaries;
and Hazardous Materials have not been released, discharged or disposed of by any
Loan Party or, to the Borrower’s and the Parent’s knowledge, any of its
Subsidiaries or any predecessor on any property currently or formerly owned or
operated by any Loan Party or any of its Subsidiaries.
(c)    Except as otherwise set forth on Schedule 5.09(c) hereto, or as would not
reasonably be expected to result in a material liability, neither any Loan Party
nor, to the Borrower’s and the Parent’s knowledge, any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any governmental or regulatory authority
or the requirements of any Environmental Law; and all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Loan Party or, to the
Borrower’s and the Parent’s knowledge, any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.
(d)    Except as set forth in Schedule 5.09(d) or as would not reasonably be
expected to result, individually or in the aggregate, in a material liability,
each Loan Party and, to the Borrower’s and the Parent’s knowledge, each of its
Subsidiaries has obtained all material Environmental Permits required for
ownership and operation of its property and business. Except as set forth in
Schedule 5.09(d), neither any Loan Party nor, to the Borrower’s and the Parent’s
knowledge, any of its Subsidiaries has received any written notification
pursuant to any applicable Environmental Law or otherwise has knowledge that (A)
any material work, repairs, construction or Capital Expenditures are required to
be made in order to be in or continue to be in compliance with any applicable
Environmental Laws or any material Environmental Permit or (B) any Environmental
Permit is about to be reviewed, made subject to new limitations or conditions,
revoked, withdrawn or terminated.
(e)    Except as set forth in Schedule 5.09(e), or as would not reasonably be
expected to result in a material liability, no Loan Party nor, to the Borrower’s
and the Parent’s knowledge, any other Subsidiary has contractually assumed any
liability or obligation under or relating to any applicable Environmental Law.
Section 5.10.    Taxes.
(a)    Except as set forth in Schedule 5.10(a), each Loan Party has timely filed
all material federal, provincial, state, municipal, foreign and other tax
returns and reports required to be filed, and has timely paid all material
federal, provincial, state, municipal, foreign and other taxes, assessments,
fees and other governmental charges levied or imposed upon it or its properties,
income or assets otherwise due and payable, except (x) those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or (y) any
taxes, fees or other charges the nonpayment of which is required or permitted
under the Bankruptcy Code.
(b)    Except as set forth in Schedule 5.10(b), as of the Effective Date, to the
knowledge of the Borrower, there are no (i) material claims being asserted in
writing with respect to any taxes, (ii) presently effective material waivers or
extensions of statutes in writing with respect to any taxes, and (iii) tax
returns being examined by, and no written notification of intention to examine
has been received from, the Internal Revenue Service or any other taxing
authority, in each case, with respect to the Loan Parties.

50


203328685 v17

--------------------------------------------------------------------------------




(c)    Except as set forth in Schedule 5.10(c), as of the Effective Date,
neither any Loan Party nor, to the Borrower’s and the Parent’s knowledge, any of
its Subsidiaries is party to any tax sharing agreement.
Section 5.11.    Compliance with ERISA.
(a)    Except as set forth in Schedule 5.11(a), each Plan is in material
compliance with the applicable provisions of ERISA, the Code and other federal
or state Laws.
(b)     (i) No ERISA Event (other than the commencement of the Cases) has
occurred or is reasonably expected to occur; (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (iii) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that would be subject to
Section 4069 or 4212(c) of ERISA.
Section 5.12.    Labor Matters. Except as set forth on Schedule 5.12, (a) there
are no strikes pending or threatened against any Loan Party or, to the
Borrower’s and the Parent’s knowledge, any Subsidiary that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect,
(b) the hours worked and payments made to employees of the Loan Parties and, to
the Borrower’s and the Parent’s knowledge, their Subsidiaries have not been in
violation in any material respect of the Fair Labor Standards Act or any other
applicable law dealing with such matters, and (c) all material payments due from
the Loan Parties or, to the Borrower’s and the Parent’s knowledge, their
Subsidiaries or for which any claim may be made against any Loan Party or its
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of the Loan
Parties or such Subsidiary to the extent required by GAAP. The consummation of
the Transaction will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or, to the Borrower’s and the Parent’s knowledge, any of
its Subsidiaries (or any predecessor) is bound, other than collective bargaining
agreements that, individually or in the aggregate, are not material to the Loan
Parties and their Subsidiaries.
Section 5.13.    Subsidiaries; Equity Interests. As of the Effective Date,
neither the Borrower nor any other Loan Party has any Subsidiaries other than
those specifically disclosed in Schedule 5.13, and all of the outstanding Equity
Interests in the Borrower and its Subsidiaries have been validly issued, are
fully paid and nonassessable. As of the Effective Date, Schedule 5.13 sets forth
the name and jurisdiction of organization of each Subsidiary, (a) sets forth the
ownership interest of the Parent and any of its Subsidiaries in each of its
Subsidiaries, including the percentage of such ownership, and (b) identifies
each Person the Equity Interests of which are required to be pledged pursuant to
the Collateral and Guarantee Requirement.
Section 5.14.    Margin Regulations; Investment Company Act; USA PATRIOT Act.
(a)    No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings will be used for any purpose that violates Regulation U.
(b)    None of the Borrower, any Person Controlling the Borrower or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended.

51


203328685 v17

--------------------------------------------------------------------------------




(c)    Neither the Parent nor any of its Subsidiaries is in violation of any
laws relating to terrorism or money laundering, including Executive Order No.
13224 on Terrorist Financing, effective September 23, 2001 and the USA PATRIOT
Act and the use of the proceeds of the Loans will not violate the Trading with
the Enemy Act, as amended or any of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.
Section 5.15.    Disclosure. No report, financial statement, certificate or
other written information furnished by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains when furnished any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided, that, with respect to projected financial information and
pro forma financial information, if any, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.
Section 5.16.    Intellectual Property. Set forth on Schedule 5.16 is a complete
and accurate list of all Registered patents, trademarks, service marks, domain
names and copyrights owned by each Loan Party or, to the Borrower’s and the
Parent’s knowledge, any of its Subsidiaries as of the Effective Date, showing as
of the Effective Date the jurisdiction in which each such item of Registered
Intellectual Property is registered and the registration number. Each of the
Loan Parties and, to the Borrower’s and the Parent’s knowledge, the other
Subsidiaries own or have the right to use, all of the trademarks, service marks,
trade names, domain names, copyrights, patents, know-how and other intellectual
property recognized under applicable Law (collectively, “Intellectual Property”)
that are material to the operation of their respective businesses as currently
conducted and, to the knowledge of each Loan Party, no such Intellectual
Property is infringing upon any Intellectual Property rights held by any other
Person.
Section 5.17.    OFAC. No Loan Party, nor, to the knowledge of the Borrower and
the Parent, any Affiliate of any Loan Party or any partner, director, officer,
employee, agent, trustee, administrator, manager, advisor or representative of
any of the foregoing, (i) is currently the subject of any Sanctions, (ii) is
located, organized or residing in any Designated Jurisdiction, or (iii) is or
has been (within the previous five (5) years) engaged in any transaction with
any Person who is now or was then the subject of Sanctions or who is located,
organized or residing in any Designated Jurisdiction. No Loan, nor the proceeds
from any Loan, has been used, directly or indirectly, to lend, contribute,
provide or has otherwise made available to fund any activity or business in any
Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, or the Administrative Agent) of
Sanctions.
Section 5.18.    No Default. Other than violations occurring as a result of
filing of the Cases the enforcement of which are stayed by virtue of filing of
the Cases and except under the Senior Notes Documents and the Priority Lien
Documents, no Default or Event of Default has occurred and is continuing or
would result from any Borrowing or Credit Extension under this Agreement or from
the application of the proceeds therefrom.
Section 5.19.    Status of DIP Facility as Senior Indebtedness. The Obligations
under the DIP Facility constitute senior Indebtedness of the Borrower and the
other Loan Parties. Neither the Loans,

52


203328685 v17

--------------------------------------------------------------------------------




the Obligations nor the Agents' and Lenders' rights under the Loan Documents
shall be subject to the Collateral Trust and Intercreditor Agreement (as defined
in the Existing Credit Agreement).
Section 5.20.    Use of Proceeds. The Borrower will use the proceeds of the
Loans solely to fund the working capital needs and general corporate purposes of
the Borrower and its Subsidiaries (including, without limitation, costs related
to the Cases) and for such other purposes as agreed by the Borrower and the
Backstop DIP Lenders, in each case Consistent with the Approved Budget and in
accordance with the Orders. None of the proceeds will be used to challenge (as
opposed to investigate) the validity, perfection, priority, extent or
enforceability of the Senior Notes, or the Liens or security interests securing
the obligations under the Senior Notes or to pursue any causes of action of any
kind against the trustee for the Senior Notes or the holders of the Senior
Notes. To the extent an official committee of unsecured creditors is appointed
in the Cases, no more than $25,000 of the proceeds of the Loans or any cash of
the Borrower and its Subsidiaries shall be used by counsel to the official
committee, if any, to investigate, but not prosecute, the validity, perfection,
priority, extent or enforceability of the Senior Notes or the Liens or security
interests securing the obligations in respect of the Senior Notes.
Section 5.21.    Cases. The Cases were commenced on the Petition Date in
accordance with applicable law and proper notice thereof and of the hearing for
the approval of the Final Order has been given as identified in the certificate
of service filed with the Bankruptcy Court.
Section 5.22.    Orders. The Interim Order or, after it has been entered, the
Final Order (as applicable), and the transactions contemplated by this Agreement
and the other Loan Documents are in full force and effect, and have not, in
whole or in part, been reversed, modified, amended, stayed (for more than five
(5) days), vacated, appealed or subject to a stay pending appeal or otherwise
challenged or subject to any pending or threatened challenge or proceeding in
any jurisdiction and the Debtors are in compliance with the Interim Order and
the Final Order.
Section 5.23.    Forecasts. The 13-Week Forecast and 2013 Monthly Budget have
been prepared in good faith by the Parent and the Borrower and based on
assumptions believed by the Parent and the Borrower to be reasonable (it being
understood that forecasts are subject to uncertainties and contingencies and
that no representation or warranty is given that any forecast will be realized).
ARTICLE VI
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment (or any Backstop DIP Lender
shall have any Backstop Commitment) hereunder, or any Loan or other Obligation
hereunder which is accrued and payable shall remain unpaid or unsatisfied:
Section 6.01.    Financial Information.
(a)    [Reserved].
(b)    [Reserved].
(c)    The Parent shall deliver to the Administrative Agent and the Backstop DIP
Lenders for prompt further distribution by the Administrative Agent to each
Lender, within 30 days after the end of each fiscal month of the Parent, the
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal month and the related consolidated statements of income and
stockholders’ equity and

53


203328685 v17

--------------------------------------------------------------------------------




statement of cash flows for such fiscal month and for the elapsed portion of the
fiscal year ended with the last day of such fiscal month.
(d)    [Reserved].
(e)    The Parent shall deliver to the Administrative Agent and the Backstop DIP
Lenders no later than 5:00 P.M. (New York, New York time) on or before the fifth
Business Day of each week, (i) an updated 13-Week Forecast (covering the period
beginning on the first Business Day of the week for which such 13-Week Forecast
is delivered), and (ii) a report of the unfavorable variances exceeding the
Permitted Deviation of Total Receipts and Total Adjusted Disbursements from the
corresponding 13-Week Forecast 4-Week Amount for such 4-Week Rolling Period (the
“4-Week Rolling Period Variance Report”), in each case, certified by a
Responsible Officer of the Parent. It is hereby understood and agreed by the
parties hereto that (x) such 13-Week Forecast shall not become the applicable
13-Week Forecast until the Backstop DIP Lenders shall have delivered a notice of
approval of such 13-Week Forecast to the Borrower; provided, that if the
Backstop DIP Lenders do not deliver a notice of approval to the Borrower and
such 13-Week Forecast is not deemed approved pursuant to clause (y) below, the
previously delivered 13-Week Forecast shall continue to constitute the
applicable 13-Week Forecast until a 13-Week Forecast is agreed to among the
Borrower and the Backstop DIP Lenders in accordance with this Section 6.01(e);
and (y) such 13-Week Forecast shall be deemed approved if the Backstop DIP
Lenders fail to submit to the Borrower a written objection to such 13-Week
Forecast by 5:00 p.m. (New York, New York time) on the second Business Day of
the following week; provided, that the Borrower delivers the 13-Week Forecast in
a timely manner in accordance with this Section 6.01(e).
(f)    The Borrower shall keep the Administrative Agent and the Backstop DIP
Lenders updated with respect to (i) any material developments with respect to
the preparation and/or filing of a Chapter 11 Plan (including any amendments,
modifications or supplements thereto) and not later than five days prior to
filing a Chapter 11 Plan (including any amendments, modifications or supplements
thereto) with the Bankruptcy Court, Borrower shall deliver a draft of such
Chapter 11 Plan (including any amendments, modifications or supplements thereto)
to the Administrative Agent and the Backstop DIP Lenders and (ii) any material
changes to the 2013 Monthly Budget.
(g)    The Borrower shall provide, or shall cause its agent to provide, to the
Administrative Agent and the Backstop DIP Lenders, promptly, upon their being
filed with the Bankruptcy Court, copies of all monthly reports as well as all
pleadings, motions, applications, judicial information or other information with
respect to each Loan Party’s financial condition filed by or on behalf of each
Loan Party with the Bankruptcy Court or served by a Loan Party to or upon the
United States Trustee (or any monitor or interim receiver, if any, appointed in
the Cases) or any committee, at the time such document is filed with the
Bankruptcy Court or served by a Loan Party to or upon the United States Trustee
(or any monitor or interim receiver, if any, appointed in the Cases) or any
committee, to the extent such document has not otherwise been served pursuant to
an order of the Bankruptcy Court establishing notice procedures in the Cases or
otherwise.
Section 6.02.    Certificates; Reports; Other Information. The Parent and the
Borrower shall deliver to the Administrative Agent and the Backstop DIP Lenders
for prompt further distribution by the Administrative Agent to each Lender:
(a)    [reserved];
(b)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Parent files with the SEC or with any Governmental

54


203328685 v17

--------------------------------------------------------------------------------




Authority that may be substituted therefor (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered), exhibits to any registration statement and,
if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
(c)    [reserved];
(d)    promptly, such additional information as the Administrative Agent or any
Lender through the Administrative Agent may from time to time reasonably request
regarding (i) compliance with the terms of the Loan Documents or (ii) if an
Event of Default exists, the business, legal, financial or corporate affairs of
any Loan Party or any Material Subsidiary; and
(e)    promptly, such additional information as the Backstop DIP Lenders may
from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.02(b) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Parent posts such documents, or provides a link
thereto on the Parent’s website on the Internet at the website address listed on
Schedule 11.02; or (ii) on which such documents are posted on the Parent’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
that: (i) upon written request by the Administrative Agent, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.
Section 6.03.    Notice Requirements; Other Information. The Borrower shall
notify the Administrative Agent and the Backstop DIP Lenders of, or the Borrower
shall provide to the Administrative Agent and the Backstop DIP Lenders for
prompt further distribution by the Administrative Agent to each Lender, as the
case may be:
(a)    promptly after a Responsible Officer obtains knowledge thereof, the
occurrence of any Default, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrower proposes to take with
respect thereto;
(b)    promptly after a Responsible Officer obtains knowledge thereof, the
occurrence of any event triggering a Collateral and Guarantee Requirement under
Section 6.11;
(c)    [reserved];
(d)    10 days prior to any change in (i) any Loan Party’s corporate name, (ii)
any Loan Party’s identity and corporate structure or (iii) any Loan Party’s
taxpayer identification number; and
(e)    immediately upon the discovery of any inaccuracy, miscalculation or
misstatement contained in any certificate provided for any period that affects
any financial or other calculations, representations or warranties or other
statements impacting any provision of this Agreement and any other

55


203328685 v17

--------------------------------------------------------------------------------




Loan Document in any material respect, notice of such inaccuracy, miscalculation
or misstatement together with an updated certificate including the corrected
information, calculation or statement, as applicable;
(f)    promptly after a Responsible Officer obtains knowledge thereof, the
incurrence of any material Lien on, or claim asserted against, any of the
Collateral (other than Liens permitted under Section 7.01 or as a result of the
filing of proofs of claims in the Cases);
(g)    promptly after a Responsible Officer obtains knowledge thereof, the
occurrence of any Material Adverse Effect or a Material Adverse Deviation.
Section 6.04.    Environmental Matters.
(a)    Each Loan Party shall comply, and cause each of its Subsidiaries to
comply and use commercially reasonable efforts to cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew, and cause each of its Subsidiaries to obtain and renew, all
Environmental Permits necessary for its operations and properties; and conduct,
and cause each of its Subsidiaries to conduct, any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action reasonably required to remove and clean up all releases or threatened
releases of Hazardous Materials from any of its properties, as required under,
and in accordance with the requirements of all Environmental Laws; provided,
however, that neither any Loan Party nor any of its Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances.
(b)    In the event any assessments requested by the Backstop DIP Lenders
identify any material non-compliance with Environmental Law relating to the
sites specified in such reports (the “Specified Sites”) that could reasonably be
expected to result in any Environmental Liabilities in excess of the Threshold
Amount with respect to the Specified Sites as reasonably determined by the
Required Lenders, the Borrower shall (i) provide the Lenders with a plan to
remedy such non-compliance (a “Specified Remediation Plan”), (ii) shall
implement any changes or additions to such Specified Remediation Plan as may be
reasonably requested by the Required Lenders and (iii) shall implement such
Specified Remediation Plan or cure any such non-compliance within 180 days of
such Specified Remediation Plan being approved by the Required Lenders or within
such other time as the Required Lenders may agree.
(c)    Upon a good faith belief by the Backstop DIP Lenders that a release of
Hazardous Materials or a violation of Environmental Law reasonably likely to
result in a fine or penalty in excess of the Threshold Amount has occurred, the
Borrower shall deliver to the Administrative Agent, for prompt further
distribution to each Lender, within 60 days after request therefor by the
Backstop DIP Lenders and at the expense of the Borrower, any environmental site
assessment reports for any of Parent’s or its Subsidiaries’ properties described
in such request prepared by an environmental consulting firm acceptable to the
Backstop DIP Lenders, indicating the presence or absence of such Hazardous
Materials and the estimated cost of any compliance, removal or remedial action
in connection with any such Hazardous Materials on such properties. Without
limiting the generality of the foregoing, if the Backstop DIP Lenders reasonably
determine at any time that a material risk exists that any such report will not
be provided within the time referred to above, the Backstop DIP Lenders may
retain an environmental consulting firm to prepare such report at the expense of
the Borrower, and each of the Parent and the Borrower hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or representatives thereof an irrevocable

56


203328685 v17

--------------------------------------------------------------------------------




non-exclusive license, subject to the rights of tenants, to enter onto their
respective properties to undertake such an assessment.
Section 6.05.    Maintenance of Existence. Each Loan Party shall, and shall
cause each of its Material Subsidiaries to, (a) preserve, renew and maintain in
full force and effect its legal existence, structure and name under the Laws of
the jurisdiction of its organization and (b) take all commercially reasonable
action to maintain all rights, privileges (including its good standing),
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except (i) to the extent the Board of Directors of the Parent
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Parent and its Subsidiaries and to the extent
that the loss thereof shall not be disadvantageous to the Parent, its
Subsidiaries or the Lenders in any material respect and (ii) pursuant to a
transaction permitted by Section 7.04 or Section 7.05.
Section 6.06.    Maintenance of Properties. Each Loan Party shall, and shall
cause each of its Material Subsidiaries to, maintain, preserve and protect all
of its material properties and equipment that are used or useful in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted, and make all
commercially reasonable and appropriate repairs, renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect.
Section 6.07.    Maintenance of Insurance. Each Loan Party shall, and shall
cause each of its Material Subsidiaries to, maintain with financially sound and
reputable insurance companies (in the good faith judgment of management),
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Parent and its Subsidiaries) as are
customarily carried by Person engaged in similar businesses and owning similar
properties in the same general areas in which the Parent or such Subsidiary
operates.
Section 6.08.    Compliance with Laws. Each Loan Party shall, and shall cause
each of its Material Subsidiaries to, comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions, decrees and
judgments applicable to it or to its business or property (including without
limitation Environmental Laws and ERISA).
Section 6.09.    Books and Records. Each Loan Party shall, and shall cause each
of its Subsidiaries to, maintain proper books of record and account, in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the Loan
Parties or such Subsidiaries, as the case may be.
Section 6.10.    Inspection Rights. Each Loan Party shall, and shall cause each
Subsidiary to, permit representatives and independent contractors of the
Administrative Agent and the Backstop DIP Lenders to visit and inspect any
properties of the Parent and its Subsidiaries (subject, in the case of third
party customer sites, to customary access agreements) and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists, the Administrative Agent or any Backstop DIP
Lender (or any of their respective representatives or independent

57


203328685 v17

--------------------------------------------------------------------------------




contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice. The Administrative
Agent, the Backstop DIP Lenders and the other Lenders shall give the Borrower
the opportunity to participate in any discussions with the Borrower’s
independent public accountants to the extent reasonably feasible. None of the
Parent, the Borrower or any Subsidiary shall be required to disclose to the
Administrative Agent, any Backstop DIP Lender or any other Lender any
information that, in the opinion of counsel to the Parent or such Subsidiary, is
prohibited by Law to be disclosed, is subject to attorney client privilege or
constitutes attorney work product or the disclosure of which would cause a
material breach of a binding non-disclosure agreement with a third party to the
extent such agreement is not made in contemplation of the avoidance of this
Section 6.10.
Section 6.11.    Covenant to Guarantee Obligations and Give Security.
(a)    Upon (x) the formation or acquisition of any new direct or indirect
Subsidiaries by any Loan Party or (y) the acquisition of any property by any
Loan Party (other than any Avoidance Action or proceeds thereof, except as
authorized pursuant to the Final Order), which property, in the judgment of the
Backstop DIP Lenders, shall not already be subject to a perfected security
interest in favor of the Collateral Agent for the benefit of the Secured
Parties, with the priority specified in the Orders, then, subject to Section
6.13(b), each Loan Party shall, in each case at such Loan Party’s expense:
(i)    in connection with the formation or acquisition of a Subsidiary, within
30 days after such formation or acquisition (or such longer period as the
Backstop DIP Lenders may agree in their reasonable discretion), cause each such
Subsidiary that is required to be a Guarantor pursuant to the Collateral and
Guarantee Requirement, and cause each direct and indirect parent of such
Subsidiary (if it has not already done so), to duly execute and deliver to the
Collateral Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Collateral Agent, guaranteeing the other Loan
Parties’ Obligations,
(ii)    within 10 days after (or such longer period as the Backstop DIP Lenders
may agree in their reasonable discretion) such formation or acquisition, furnish
to the Collateral Agent a description of the real properties and personal
properties of such Subsidiary that is required to become a Guarantor under the
Collateral and Guarantee Requirement or the real properties and personal
properties so acquired, in each case in detail reasonably satisfactory to the
Administrative Agent and the Backstop DIP Lenders,
(iii)    within 30 days after (or such longer period as the Backstop DIP Lenders
may agree in their reasonable discretion) (x) acquisition of property by any
Loan Party, duly execute and deliver, and cause each Loan Party to duly execute
and deliver, to the Collateral Agent such additional pledges, assignments,
security agreement supplements, and other security agreements (which, to the
extent applicable and if relating to the type of Collateral the granting of a
security interest in which can be effected through the execution of a Security
Agreement Supplement, shall be effected in such manner), as specified by, and in
form and substance reasonably satisfactory to the Administrative Agent and the
Backstop DIP Lenders, securing payment of all the Obligations of such Loan Party
and constituting Liens on all such properties and (y) such formation or
acquisition of any new Subsidiary that is required to become a Guarantor under
the Collateral and Guarantee Requirement, duly execute and deliver and cause
such Subsidiary that is required to become a Guarantor under the Collateral and
Guarantee Requirement and each Loan Party acquiring Equity Interests in such
Subsidiary to duly execute and deliver to the Collateral Agent pledges,
assignments, security agreement supplements, and other security agreements
(which, to the extent applicable and if relating to the type of Collateral the
granting of a security interest in which can be effected through

58


203328685 v17

--------------------------------------------------------------------------------




the execution of a Security Agreement Supplement, shall be effected in such
manner) as specified by, and in form and substance reasonably satisfactory to,
the Administrative Agent and the Backstop DIP Lenders, securing payment of all
of the Obligations of such Subsidiary or Loan Party, respectively,
(iv)    within 30 days (or such longer period as the Backstop DIP Lenders may
agree in their reasonable discretion) after such formation or acquisition, take,
and cause each Loan Party and each newly acquired or newly formed Subsidiary
that is required to become a Guarantor under the Collateral and Guarantee
Requirement to take or cause to be taken, whatever action may be necessary or
advisable in the reasonable opinion of the Backstop DIP Lenders to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and subsisting Liens on the properties purported to be subject to the
pledges, assignments, security agreement supplements, and security agreements
delivered pursuant to this Section 6.11, enforceable against all third parties
in accordance with their terms,
(v)    solely in the case of formation or acquisition of a new direct or
indirect Subsidiary pursuant to clause (x) above, within 30 days (or such longer
period as the Backstop DIP Lenders may agree in their reasonable discretion)
after such formation or acquisition, deliver to the Collateral Agent, upon the
request of the Backstop DIP Lenders in their reasonable discretion, a signed
copy of a favorable opinion in customary form, addressed to the Collateral Agent
and the other Secured Parties, of counsel for the Loan Parties acceptable to the
Backstop DIP Lenders as to (1) the matters contained in clauses (i) and (iii)(y)
above, such guaranties, guaranty supplements, pledges, assignments, security
agreement supplements, and security agreements being legal, valid and binding
obligations of such new Subsidiary thereto enforceable in accordance with their
terms, (2) the matters contained in clause (iv) above, such recordings, filings,
notices, endorsements and other actions being sufficient to create valid
perfected Liens on such properties, and (3) such matters of corporate
formalities as the Backstop DIP Lenders may request and such other matters as
the Backstop DIP Lenders may reasonably request,
(vi)    promptly within 30 days (or such longer period as the Backstop DIP
Lenders may agree in their reasonable discretion) after (A) the acquisition of
any real property by any Loan Party, or (B) the formation or acquisition of any
Subsidiary that is required to become a Guarantor under the Collateral and
Guarantee Requirement, which Subsidiary holds any real property, if such real
property shall not already be subject to a perfected Lien pursuant to the
Collateral and Guarantee Requirement, the Borrower shall give notice thereof to
the Administrative Agent and the Backstop DIP Lenders and promptly thereafter
shall cause such real property to be subjected to a Lien to the extent required
by the Collateral and Guarantee Requirement, and otherwise satisfy the
Collateral and Guarantee Requirement with respect to such real property, and
will take, or cause the relevant Loan Party to take, such actions as shall be
necessary or reasonably requested by the Backstop DIP Lenders to grant and
perfect or record such Lien; and
(vii)    at any time and from time to time, promptly execute and deliver, and
cause each Loan Party and each newly acquired or newly formed Subsidiary that is
required to become a Guarantor under the Collateral and Guarantee Requirement to
execute and deliver, any and all further instruments and documents and take, and
cause each Loan Party and each newly acquired or newly formed Subsidiary that is
required to become a Guarantor under the Collateral and Guarantee Requirement to
take, all such other action as the Backstop DIP Lenders may deem reasonably
necessary or desirable in obtaining the full benefits of, or in perfecting and
preserving the Liens of,

59


203328685 v17

--------------------------------------------------------------------------------




such guaranties, guaranty supplements, pledges, assignments, security agreement
supplements, and security agreements.
(b)    The Interim Order shall be sufficient and conclusive evidence of the
validity, perfection and priority of the security interests securing the
Obligations without the necessity of filing or recording any financing
statement, deed of trust, mortgage, assignment or other instrument or document
which may otherwise be required under the law of any jurisdiction or the taking
of any other action (including, for the avoidance of doubt, entering into any
deposit account control agreement or securities account control agreements) to
validate or perfect the security interests or to entitle the security interests
to the priorities granted herein. Upon the exercise by the Collateral Agent or
Administrative Agent of any power, right, privilege or remedy pursuant to any
Loan Document which requires any consent, approval, registration, qualification
or authorization of any Governmental Authority, the Loan Parties shall execute
and deliver all applications, certifications, instruments and other documents
and papers that the Administrative Agent, Collateral Agent or Backstop DIP
Lender may reasonably require. Further, each Loan Party shall cure promptly any
material defects in the creation and issuance of the Notes and the execution and
delivery of the Collateral Documents and this Agreement. Within 30 days after a
request by the Administrative Agent or the Lenders to cure any title defects or
exceptions which are not Permitted Liens, the Loan Parties shall cure such title
defects and/or remove such exceptions.
Section 6.12.    Use of Proceeds. The Borrower shall use the proceeds of any
Credit Extension, whether directly or indirectly, as set forth in Section 5.20.
Section 6.13.    Further Assurances and Post-Closing Undertakings.
(a)    General Assurances.
(i)    Each Loan Party shall, promptly upon request by any Agent or the Backstop
DIP Lenders, or any Lender through the Administrative Agent, correct, and cause
each of its Subsidiaries promptly to correct, any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof.
(ii)    Each Loan Party shall, promptly upon request by any Agent or the
Backstop DIP Lenders, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent or the Backstop DIP Lenders may reasonably require from
time to time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable Law, subject any
Loan Party’s or any of its Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.
(b)    No Further Actions. Notwithstanding Section 6.11 and Section 6.13(a) and
any other provision hereof or any other Loan Document, except for the Orders, no
filing with any Governmental Authority, delivery of possessory collateral,
establishment of “control” or other action shall be required with

60


203328685 v17

--------------------------------------------------------------------------------




respect to perfection of the Liens under this Agreement or the Collateral
Documents; and no endorsement of any insurance policies to include a lender’s
loss payable clause, or to name the Collateral Agent as additional insured,
shall be required in respect of this Agreement; provided that the Borrower shall
make such filings and take such other action as the Backstop DIP Lenders may
reasonably request, subject to the cooperation of the Collateral Trustee, if
required.
(c)    Certain Foreign Subsidiaries. Upon the written request of the Backstop
DIP Lenders following a Change in Law pursuant to which the Backstop DIP Lenders
reasonably determine that the circumstances causing the undistributed earnings
of any Foreign Subsidiary (as determined for United States federal income tax
purposes) to be treated as a deemed dividend to the Borrower or any Domestic
Subsidiary for U.S. federal income tax purposes or such other circumstances no
longer subject the Borrower or any Domestic Subsidiary to liability for any
additional United States income taxes by virtue of Section 956 of the Code or
any other applicable provision of the Code (“CFC Pledge Restrictions”), unless
(x) counsel for the Company reasonably acceptable to the Backstop DIP Lenders
provides, within 60 days after such written request of the Backstop DIP Lenders,
a written opinion addressed to the Borrower and the Backstop DIP Lenders, in
form and substance mutually satisfactory to the Borrower and the Backstop DIP
Lenders to the effect that, with respect to any direct Foreign Subsidiary of any
Loan Party that has not already had all of the Equity Interests issued by it
pledged pursuant to the Collateral Documents, a pledge of more than 66.0% of the
total combined voting power of all classes of Equity Interests of such Foreign
Subsidiary entitled to vote could reasonably be expected, despite such Change in
Law, to continue to be subject to a CFC Pledge Restriction, then (y) that
portion of such Foreign Subsidiary’s outstanding Equity Interests issued by such
Foreign Subsidiary not theretofore pledged pursuant to the relevant Collateral
Document shall be pledged to the Collateral Agent for the benefit of the Secured
Parties pursuant to a supplement to the relevant Collateral Document (or another
pledge agreement in substantially identical form, if needed) to the extent that
entering into such Collateral Document is permitted by the Laws of the
respective foreign jurisdiction and with all documents delivered pursuant to
this Section 6.13(c) to be in form, scope and substance reasonably satisfactory
to the Backstop DIP Lenders.
Section 6.14.    Taxes. Subject to the approval of the Bankruptcy Court in the
Cases and to the restrictions set forth in this Agreement, and except as
prohibited by reason of the Cases, the Parent will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case on a timely basis, and all
lawful claims which, if unpaid, may reasonably be expected to become a lien or
charge upon any properties of the Parent or its Subsidiaries not otherwise
permitted under this Agreement; provided, that, neither the Parent nor any of
its Subsidiaries shall be required to pay any such tax, assessment, charge, levy
or claim which is being contested in good faith and by proper proceedings if it
has maintained adequate reserves with respect thereto in accordance with GAAP
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors.
Section 6.15.    End of Fiscal Years; Fiscal Quarters. The Borrower will cause
(i) its and Parent’s fiscal year to end on or about December 31 of each calendar
year and (ii) its and Parent’s fiscal quarters to end on or about March 31, June
30, September 30 and December 31 of each calendar year, in each case unless
otherwise approved by the Backstop DIP Lenders.
Section 6.16.    Material Contracts. Subject to the approval of the Bankruptcy
Court in the Cases, if required, and to the restrictions set forth in this
Agreement, each Loan Party shall, and shall cause each of its Material
Subsidiaries to, comply with all the terms and provisions of each Material
Contract,

61


203328685 v17

--------------------------------------------------------------------------------




except to the extent such failure to comply would not reasonably be expected to
have a Material Adverse Effect.
Section 6.17.    [Reserved].
Section 6.18.    Compliance with Terms of Leaseholds. Subject to the approval of
the Bankruptcy Court in the Cases, if required, and to the restrictions set
forth in this Agreement, each Loan Party shall, and shall cause each of its
Material Subsidiaries to, comply with all material obligations in respect of all
leases of real property to which such Loan Party or Subsidiary is a party,
except to the extent such failure to comply would not reasonably be expected to
have a Material Adverse Effect.
Section 6.19.    [Reserved].
Section 6.20.    [Reserved].
Section 6.21.    Orders. The Borrower shall furnish to the Administrative Agent
and the Backstop DIP Lenders (which the Administrative Agent shall provide to
the Lenders), as soon as practicable in advance of filing with the Bankruptcy
Court, electronic copies of the Interim Order, the Final Order and all other
proposed orders and pleadings related to the DIP Facility (which must be, in
each case, in form and substance satisfactory to the Backstop DIP Lenders and,
in the case of the Interim Order, the Final Order and all other proposed orders,
reasonably satisfactory to the Administrative Agent to the extent the
Administrative Agent’s rights and obligations under this Agreement or any other
Loan Document are adversely affected thereby).
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment (or any Backstop DIP Lender
shall have any Backstop Commitment) hereunder, or any Loan or other Obligation
hereunder which is accrued and payable shall remain unpaid or unsatisfied, the
Loan Parties shall not, nor shall they permit any of their Subsidiaries to,
directly or indirectly:
Section 7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (collectively, the “Permitted Liens”):
(a)    Liens pursuant to (i) the Loan Documents, (ii) the Senior Notes Documents
and (iii) the Existing Credit Documents; provided that Liens described in the
foregoing clauses (ii) and (iii) shall be limited to the Liens in existence
immediately prior to the Petition Date and Liens constituting Post-petition
Liens authorized by the Orders;
(b)    Liens existing on the date hereof and listed on Schedule 7.01(b);
(c)    Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP;

62


203328685 v17

--------------------------------------------------------------------------------




(d)     statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than thirty (30) days or, if more than thirty (30) days
overdue, are unfiled (or if filed have been discharged or stayed) and no other
action has been taken to enforce such Lien or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;
(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;
(f)    Deposits or pledges of cash or Cash Equivalents to secure the performance
of bids, trade contracts, governmental contracts and leases (other than
Indebtedness for borrowed money), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations), and
obligations in respect of letters of credit or bank guarantees providing credit
enhancement for any of the foregoing, incurred in the ordinary course of
business, Consistent with the Approved Budget and in an aggregate amount not to
exceed $5,000,000;
(g)    easements, rights-of-way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of the Parent, the Borrower or any Material
Subsidiary;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h);
(i)    Liens securing Capitalized Leases and purchase money Indebtedness
permitted under Section 7.03(h); provided, that, (i) such Liens attach
concurrently with or within 120 days after the acquisition, construction,
repair, replacement or improvement (as applicable) of the property subject to
such Liens, (ii) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, replacements thereof and additions
and accessions to such property and the proceeds and the products thereof and
customary security deposits, and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to such Capitalized Leases;
(j)    leases, licenses, subleases or sublicenses, in each case, granted to
others in the ordinary course of business which do not (i) interfere in any
material respect with the business of the Parent, the Borrower or any Material
Subsidiary or (ii) secure any Indebtedness;
(k)    Liens consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05 solely to the extent such Disposition
would have been permitted on the date of the creation of such Lien;
(l)    the Carve-Out;

63


203328685 v17

--------------------------------------------------------------------------------




(m)    Liens approved by the Orders;
(n)    any interest or title of a lessor or sublessor under operating leases or
subleases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business;
(o)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of a Loan Party or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or its Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Subsidiary in the ordinary course of business;
(p)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Parent, the Borrower or any Material Subsidiary;
(q)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit issued for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods; or
(r)    [Reserved];
(s)    ground leases in respect of real property on which facilities owned or
leased by a Loan Party or any of its Subsidiaries are located;
(t)    [Reserved]; and
(u)    licenses of patents, trademarks and other Intellectual Property rights
granted by a Loan Party and its Subsidiaries in the ordinary course of business
and not interfering in any material respect with the ordinary conduct of the
business of such Loan Party or such Subsidiary.
Section 7.02.    [Reserved]
Section 7.03.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness of the Loan Parties under (i) the Loan Documents and (ii)
the Existing Credit Documents; provided that the aggregate principal amount of
Indebtedness under the Existing Credit Documents shall not exceed $50,000,000 at
any time, plus all accrued and unpaid interest thereon;
(b)    Indebtedness of the Parent, the Borrower and any of its Subsidiaries
under the Senior Notes, provided that the aggregate principal amount of such
Indebtedness shall not exceed $300,000,000 at any time, plus all accrued and
unpaid interest thereon;
(c)    Guarantee Obligations of the Parent and its Subsidiaries in respect of
Indebtedness of the Borrower or any Subsidiary otherwise permitted hereunder
(except that a Non-Loan Party may not, by virtue of this Section 7.03(c),
guarantee Indebtedness that such Non-Loan Party could not otherwise incur under
this Section 7.03 and a Loan Party may not, by virtue of this Section 7.03(c),
guaranty Indebtedness of a Non-Loan Party); provided, that, if the Indebtedness
being guaranteed is subordinated to the Obligations,

64


203328685 v17

--------------------------------------------------------------------------------




such Guarantee Obligation shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;
(d)    Indebtedness of any Loan Party to any Subsidiary or any Non-Loan Party to
any other Non-Loan Party; provided, that, except with respect to Indebtedness
among Non-Loan Parties, all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the applicable promissory notes or an intercompany
subordination agreement that is reasonably satisfactory to the Administrative
Agent;
(e)    [Reserved];
(f)    Indebtedness in respect of Swap Contracts designed to hedge against
interest rates, foreign exchange rates or commodities pricing risks incurred in
the ordinary course of business and not for speculative purposes;
(g)    [Reserved];
(h)    (i) Existing Indebtedness and (ii) Indebtedness with respect to
Capitalized Leases and purchase money Indebtedness incurred after the Petition
Date; provided, that, (x) the aggregate outstanding principal amount of
Capitalized Leases and purchase money Indebtedness incurred pursuant to this
clause (ii) shall not exceed $2,500,000 at any time, and (y) any such
Indebtedness (1) in the case of Capitalized Leases or purchase money
Indebtedness, shall be secured by the asset subject to such Capitalized Leases
or acquired asset in connection with the incurrence of such Indebtedness, as the
case may be, and (2) in the case of purchase money Indebtedness, shall
constitute not greater than 75% of the aggregate consideration paid with respect
to such asset;
(i)    Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts incurred
in the ordinary course;
(j)    Indebtedness incurred by the Parent or any of its Subsidiaries in respect
of letters of credit, bank guarantees, banker’s acceptances, warehouse receipts
or similar instruments or premium financing arrangements incurred, issued or
created in the ordinary course of business, including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;
(k)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Parent or any of its Subsidiaries or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business or consistent with past practice;
(l)    Indebtedness of a Non-Loan Party owed to a Loan Party which constitutes a
Permitted Investment of such Loan Party or an Investment of such Loan Party
permitted by Section 7.06;
(m)    [Reserved]; and
(n)    [Reserved].

65


203328685 v17

--------------------------------------------------------------------------------




For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (n) above, the Loan Parties shall,
in their sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided, that, (x) all Indebtedness outstanding under the
Loan Documents will be deemed to have been incurred in reliance only on the
exception in clause (a) of this Section 7.03, (y) all Indebtedness outstanding
under the Existing Credit Agreement will be deemed to have been incurred in
reliance only on the exception in clause (a)(ii) of this Section 7.03and (z) all
Indebtedness outstanding under the Senior Notes will be deemed to have been
incurred in reliance only on the exception in clause (b) of this Section 7.03.
Section 7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person.
Section 7.05.    Disposition. Make any Disposition or enter into any agreement
to make any Disposition, except:
(a)    Dispositions of obsolete, worn out or surplus property, whether now owned
or hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Loan
Parties and their Subsidiaries;
(b)    Dispositions of inventory and immaterial assets in the ordinary course of
business (including allowing any registrations or any applications for
registration of any immaterial Intellectual Property to lapse or go abandoned in
the ordinary course of business);
(c)    Dispositions in the ordinary course of business of motor vehicles and
other equipment to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property that is promptly
purchased or (ii) the proceeds of such Disposition are promptly applied to the
purchase price of similar replacement property (which replacement property is
actually promptly purchased);
(d)    Dispositions of property to the Parent, the Borrower or a Subsidiary;
provided, that, if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is a Permitted Investment or is
otherwise permitted under Section 7.06;
(e)    Dispositions permitted by Section 7.04 and Section 7.06 and Liens
permitted by Section 7.01;
(f)    Dispositions in the ordinary course of business of Cash Equivalents;
(g)    licenses granted to a Person of selected data from the Parent’s and/or
any Subsidiary’s data library in exchange for ownership of separate seismic data
supplied by such Person, licenses of inventory or data assets, sales or grants
of licenses or sublicenses to use any inventory, patents, trade secrets,
know-how and other intellectual property, and other leases, subleases, licenses
or sublicenses, in each case in the ordinary course of business and consistent
with past practice or which do not materially interfere with the business of the
Parent and its Subsidiaries;

66


203328685 v17

--------------------------------------------------------------------------------




(h)    transfers of property subject to Casualty Events for salvage value
following receipt of the Net Cash Proceeds of such Casualty Event;
(i)    Dispositions of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof, including, without
limitation, the factoring of accounts receivable by Non-Loan Parties; and
(j)    [Reserved];
provided, that, if any Disposition permitted hereunder results in the
realization or receipt by the Parent or any Subsidiary of Net Cash Proceeds,
such Net Cash Proceeds shall be applied in accordance with the requirements of
Section 2.05(b).
Without limiting the generality of the foregoing, no Loan Party shall nor shall
they permit any of their Subsidiaries to, directly or indirectly, dispose of any
Equity Interests of any Loan Party or any of its Subsidiaries, except for the
Disposition of not less than all of the Equity Interests of such Person, if such
Disposition is otherwise permitted by clauses (a) through (j) of this Section
7.05.
Section 7.06.    Restricted Payments.
(a)     (i) Declare or pay (without duplication) any dividend or make any other
payment or distribution on account of the Parent’s or any of its Subsidiaries’
Equity Interests (including, without limitation, any payment in connection with
any merger or consolidation involving the Parent or any of its Subsidiaries) or
to the direct or indirect holders of the Parent’s or any of its Subsidiaries’
Equity Interests in their capacity as such (other than dividends, payments or
distributions (x) payable in Equity Interests (other than Disqualified Equity
Interests) of the Parent or (y) to the Parent or a Subsidiary of the Parent);
(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Parent or any of its Subsidiaries) any Equity Interests of the Parent or any
Subsidiary thereof held by Persons other than the Parent or any of its
Subsidiaries; (iii) make any payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value, any Indebtedness that is
subordinated to the Loans or any Guaranty (“Subordinated Debt”), except (A) a
payment of interest or principal at the Stated Maturity thereof or (B) the
purchase, repurchase or other acquisition of any such Indebtedness in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of such purchase,
repurchase or other acquisition; or (iv) make any Restricted Investment (all
such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), except for the
following:
(i)    Restricted Payments Consistent with the Approved Budget (without giving
effect to any Permitted Deviation);
(ii)    [reserved]; and
(iii)    so long as no Default has occurred and is continuing or would be caused
thereby, any Investment (I) by a Non-Loan Party in any other Non-Loan Party and
(II) by a Loan Party in a Non-Loan Party so long as such Investment (i) is made
in the ordinary course of business and (ii) is Consistent with the Approved
Budget (without giving effect to any Permitted Deviation).
(b)    The amount of all Restricted Payments (other than cash) shall be the Fair
Market Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued to or by the Parent or such Subsidiary, as
the case may be, pursuant to the Restricted Payment. Not later

67


203328685 v17

--------------------------------------------------------------------------------




than the date of making any Restricted Payment, the Parent shall deliver to the
Backstop DIP Lenders a certificate of a Responsible Officer of the Parent
stating that such Restricted Payment is permitted and setting forth the basis
upon which the calculations required by this Section 7.06 were made, together
with a copy of any opinion or appraisal required by this Agreement.
Section 7.07.    Change in Nature of Business. Engage in any line of business or
activity other than a Permitted Business.
Section 7.08.    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than:
(a)    transactions on terms substantially as favorable to such Loan Party or
such Subsidiary as would be obtainable by such Loan Party or such Subsidiary at
the time in a comparable arm’s-length transaction with a Person other than an
Affiliate;
(b)    the Loans to be made and other transactions between Lenders (in such
capacity) or Backstop DIP Lenders (in such capacity) and Loan Parties
contemplated hereunder;
(c)    [Reserved];
(d)    transactions by and among (i) the Parent and/or any of its Subsidiaries
to the extent expressly permitted by this Article VII, (ii) Loan Parties, (iii)
Non-Loan Parties, and (iv) one or more Loan Parties and one or more Non-Loan
Parties in connection with the provision of goods or services related to a
Permitted Business, with amounts owed in connection therewith being established
by the Borrower in the exercise of its reasonable discretion and in a manner
consistent with applicable U.S. transfer pricing standards for such
transactions;
(e)    employment and severance arrangements between the Parent or any of its
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements;
(f)    the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Parent and its Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of the Parent
and its Subsidiaries; and
(g)    dividends permitted under Section 7.06.
Section 7.09.    Payments with respect to Senior Notes and Existing Credit
Agreement; Amendments or Modification to Senior Note Documents and Existing
Credit Documents.
(a)    Except as otherwise provided in the Orders, pay, prepay, redeem,
purchase, defease or otherwise satisfy in any manner all or any obligations
(including the payment of any interest) under the Senior Notes Documents or the
Existing Credit Documents without the consent of the Backstop DIP Lenders.
(b)    Amend, modify or change in any manner any term or condition of the Senior
Note Documents or the Existing Credit Documents without the consent of the
Backstop DIP Lenders.
Section 7.10.    Negative Pledge. Enter into or suffer to exist, or permit any
of its Subsidiaries to enter into or suffer to exist, any agreement prohibiting
or conditioning the creation or

68


203328685 v17

--------------------------------------------------------------------------------




assumption of any Lien upon any of its property or assets except (a) the Loan
Documents, the Senior Note Documents and the Existing Credit Documents or (b)
prohibitions or conditions (i) under any purchase money or Indebtedness
permitted by Section 7.03(e) solely to the extent that the agreement or
instrument governing such Indebtedness prohibits a Lien on the property acquired
with the proceeds of such Indebtedness, (ii) under any Capitalized Lease
permitted by Section 7.03(e) solely to the extent that such Capitalized Lease
prohibits a Lien on the property subject thereto, (iii) by reason of customary
provisions restricting pledges, assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets subject to such leases, licenses or similar agreements, as
the case may be), (iv) under any agreement entered into with respect to any
multi-client data library transaction to the extent that such agreement
prohibits or restricts any Loan Party or its Subsidiaries from granting liens or
security interests on or pledges of any such data or any deposit or securities
accounts or the funds or other investment property held therein which
constitutes prepayments by a client for such client’s respective share of the
costs associated with such data library or of the price to be paid by such
client for a license or other right to use such data, or (v) under any
Indebtedness outstanding on the date any Person first becomes a Subsidiary of
the Parent (so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Parent).
Section 7.11.    Partnerships, Etc. Become a general partner in any general or
limited partnership, or permit any of its Subsidiaries to do so, other than any
Subsidiary the sole assets of which consist of its interest in such partnership.
Section 7.12.    Amendments to Constitutive Documents. Amend, or permit any of
its Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents in a manner material and adverse to the Lenders.
Section 7.13.    Bankruptcy Matters. (i) Pay or otherwise satisfy any material
pre-petition claims (other than claims paid pursuant to any order entered by the
Bankruptcy Court and Consistent with the Approved Budget), including, without
limitation, any pre-petition claims of critical vendors, (ii) except as set
forth in the motions filed on the Petition Date, seek to reject or terminate, or
permit the rejection or termination of, any material license agreement, lease
agreement in respect of material real property or material contract, in each
case without the prior written consent of the Backstop DIP Lenders or (iii)
amend, waive, forgive, modify, discharge or compromise any claim between or
among the Loan Parties and their respective Subsidiaries, in each case without
the prior written consent of the Backstop DIP Lenders.
Section 7.14.    Capital Expenditures. Make any Capital Expenditures (other than
the incurrence of any Capitalized Leases permitted under this Agreement and any
other Capital Expenditures Consistent with the Approved Budget).
Section 7.15.    [Reserved].
Section 7.16.    No Right of Subrogation. Assert any right of subrogation or
contribution against any other Loan Party or any of their Subsidiaries.
Section 7.17.    Use of Proceeds. Use any proceeds of Loans (i) in any manner
that is not Consistent with the Approved Budget (without giving effect to any
Permitted Deviation (except as otherwise permitted hereunder)) or (ii) to
challenge (as opposed to investigate) the validity, perfection, priority, extent
or enforceability of the Senior Notes, or the liens or security interests
securing the obligations under the Senior Notes or to pursue any causes of
action of any kind against the Collateral Trustee and/or the Indenture Trustee
for the Senior Notes, or the holders of the Senior Notes (the “Senior
Noteholders”); provided that

69


203328685 v17

--------------------------------------------------------------------------------




to the extent an official committee of unsecured creditors is appointed in the
Case, no more than $25,000 of any proceeds of Loans or cash collateral shall be
used by counsel to the official committee, if any, to investigate, but not
prosecute, the validity, perfection, priority, extent or enforceability of the
Senior Notes or the liens or security interests securing the obligations under
the Senior Notes. In furtherance of the foregoing, the Loan Parties hereby waive
the right to investigate and challenge the validity, perfection, priority,
extent or enforceability of the Senior Notes (and the liens and claims granted
thereunder) and shall waive any and all claims of any kind against the
Collateral Trustee, the Indenture Trustee and Senior Noteholders (subject to the
rights of the official committee, if any, to commence any action against the
Collateral Trustee, the Indenture Trustee and/or the Senior Noteholders within
15 days of the committee’s appointment).
ARTICLE VIII
[RESERVED]
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
Section 9.01.    Events of Default. Any of the following events referred to in
any of clauses (a) through (n) inclusive of this Section 9.01 shall constitute
an “Event of Default”:
(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or (ii) within five (5)
Business Days after the same becomes due, any interest on any Loan or any other
amount payable hereunder or with respect to any other Loan Document; or
(b)    Specific Covenants. The Parent or the Borrower fails to perform or
observe any term, covenant or agreement contained in any of Section 6.01(e),
Section 6.01(f), Section 6.01(g), Section 6.03(a), Section 6.05 (solely with
respect to the Borrower), Section 6.12 or Article VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 9.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof by the Administrative Agent or the Required Lenders; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
(e)    Cross-Default. Any Loan Party or any Subsidiary (A) fails to make any
payment beyond the applicable grace period with respect thereto, if any (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness which, in the case of any Debtor, was incurred
after the Petition Date (other than Indebtedness hereunder), having an aggregate
principal amount of not less than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness,
or any other event occurs, the effect of which default or other event is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of

70


203328685 v17

--------------------------------------------------------------------------------




such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, all such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem all such Indebtedness to be made,
prior to its stated maturity; or
(f)    Material Adverse Deviation. A Material Adverse Deviation shall have
occurred; or
(g)    [Reserved]; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or
(i)    ERISA. (i) An ERISA Event (other than commencement of the Cases) occurs
with respect to a Pension Plan or Multiemployer Plan which has resulted or would
reasonably be expected to result in liability of any Loan Party or ERISA
Affiliate under Title IV of ERISA in an aggregate amount which would reasonably
be expected to exceed the Threshold Amount, (ii) any Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its Withdrawal Liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
would reasonably be expected to exceed the Threshold Amount, (iii) any Loan
Party or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA, and as a result of such
reorganization or termination the aggregate annual contributions of the Loan
Parties and the ERISA Affiliates to all Multiemployer Plans that are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the plan years of such
Multiemployer Plans immediately preceding the plan year in which such
reorganization or termination occurs by an aggregate amount which would
reasonably be expected to exceed the Threshold Amount; or (iv) a termination,
withdrawal or noncompliance with applicable law or plan terms or termination,
withdrawal or other event similar to an ERISA Event occurs with respect to a
Foreign Plan that would reasonably be expected to exceed the Threshold Amount;
or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or the satisfaction in full
of all the Obligations which are then accrued and payable and termination of the
Aggregate Commitments, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations which are then accrued and payable and termination of the
Aggregate Commitments), or purports to revoke or rescind any Loan Document; or
(k)    Change of Control. A Change of Control shall have occurred; or
(l)    Liens. Any Collateral Document after delivery thereof pursuant to Section
4.01 or Section 6.11 and, to the extent applicable, timely and proper filing
thereof with applicable authorities, shall for any reason (other than pursuant
to the terms thereof) cease to create a valid and perfected lien on and security
interest in the Collateral having an aggregate fair market value in excess of
$250,000 purported to be covered thereby; or

71


203328685 v17

--------------------------------------------------------------------------------




(m)    Bankruptcy Matters. Any of the following shall have occurred:
(i)    (a) any of the Cases shall be dismissed or converted to a Chapter 7 Case
or a Chapter 11 plan of liquidation shall have been filed for any of the Cases;
(b) a trustee, receiver, interim receiver or receiver and manager shall be
appointed in any of the Cases or a responsible officer or an examiner with
enlarged powers shall be appointed in any of the Cases (having powers beyond
those set forth in Bankruptcy Code sections 1106(a)(3) and (4)); or (c) the
Bankruptcy Court shall abstain from asserting jurisdiction over any of the
Debtors;
(ii)    any other Superpriority Claim (other than any such claim of any agent or
lenders under the Existing Credit Agreement) which is senior to or pari passu
with the claims of the Secured Parties shall be granted;
(iii)    any Order shall be stayed, amended, modified, reversed or vacated;
(iv)    a plan shall be confirmed in the Cases which is inconsistent in any
material respect with the Restructuring Term Sheet or the Restructuring Support
Agreement; or the Loan Parties shall take any action, including, without
limitation, the filing of an application, in support of any plan that is
inconsistent with the Restructuring Term Sheet or the Restructuring Support
Agreement, or any person other than the Loan Parties shall do so and such
application is not contested in good faith by the Loan Parties;
(v)    an official committee, if any, or any other party seeks leave to file an
action challenging the validity, perfection, priority, extent or enforceability
of the Loan Documents (and the liens and claims in respect thereof);
(vi)    other than pursuant to any Order, the Bankruptcy Court shall enter an
order granting relief from the automatic stay applicable under section 362 of
the Bankruptcy Code to any party in interest, including, without limitation, any
holder or holders of any security interest:
(A)    to permit foreclosure, the granting of a deed in lieu of foreclosure, or
any similar action or other act of enforcement on any assets of the Debtors
having an aggregate book value in excess of $100,000; or
(B)    to permit any other action or actions that would, either singly or in the
aggregate, have a Material Adverse Effect on the Debtors or their estates or the
value of the Collateral in the aggregate or the interests of any Lenders in the
Collateral in the aggregate;
(vii)    any of the Loan Parties or any of their Affiliates shall fail to
perform any of its material obligations under the Interim Order or the Final
Order;
(viii)    there shall be filed a motion, pleading or proceeding by any of the
Loan Parties or their Affiliates not otherwise approved by the Backstop DIP
Lenders which could reasonably be expected to result in a material impairment of
the rights or interests of the Lenders or a determination by a court with
respect to any motion, pleading or proceeding brought by another party which
results in such an impairment; or
(ix)    any of the Debtors shall cease to have the exclusive right pursuant to
Section 1121 of the Bankruptcy Code to file a plan of reorganization.

72


203328685 v17

--------------------------------------------------------------------------------




(n)    Failure to Achieve Certain Milestones. The Debtors fail to achieve any of
the following milestones:
(i)    [reserved];
(ii)    [reserved];
(iii)    [reserved];
(iv)    the Interim Order Entry Date shall have occurred within 10 days after
the Petition Date;
(v)    the Final Order Entry Date shall have occurred on or before the Final
Order Deadline;
(vi)    on or prior to 46 days following the Petition Date, the Loan Parties
shall have obtained an order or orders of the Bankruptcy Court confirming the
Chapter 11 Plan, each in form and substance acceptable to the Backstop DIP
Lenders; and
(vii)    on or prior to 60 days following the Petition Date, the effective date
of the Chapter 11 Plan shall have occurred.
For purposes of clause (d) above and Section 4.03(a), the accuracy of any
representation or warranty in Sections 5.07, 5.09, 5.10, 5.12 and 5.16 with
respect to any Subsidiary shall be determined without giving effect to the
phrase “to the Borrower’s and the Parent’s knowledge” contained therein.
Section 9.02.    Remedies Upon Event of Default.
(a)    During the continuance of any Event of Default, the Administrative Agent,
at the written request of the Required Lenders, shall (i) by advance written
notice to the Borrower that is also filed with the Bankruptcy Court, declare
that all or any portion of the Commitments (and the Backstop Commitments) be
terminated, whereupon the obligation of each Lender to make any Loan (and the
obligations of the Backstop DIP Lenders to make Backstop Loans) shall
immediately terminate and (ii) by advance written notice to the Borrower that is
also filed with the Bankruptcy Court, declare the Loans, all interest thereon
and all other amounts and Obligations payable under this Agreement to be
forthwith due and payable, whereupon the Loans, all such interest and all such
amounts and Obligations shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower. In addition, subject solely to any
requirement of the giving of notice, if any, by the terms of the Interim Order
or the Final Order, as the case may be, the automatic stay provided in section
362 of the Bankruptcy Code and the Loan Documents, as the case may be, shall be
deemed automatically vacated without further action or order of the Bankruptcy
Court, and the Administrative Agent and the Lenders shall be entitled to
exercise all of their respective rights and remedies under the Loan Documents,
including, without limitation, all rights and remedies with respect to the
Collateral and the Guarantors. In addition to the remedies set forth above, the
Administrative Agent, at the written request of the Required Lenders, shall
direct the Collateral Agent to exercise any remedies provided for by the
Security Documents in accordance with the terms thereof or any other remedies
provided by applicable law or in equity.
(b)    At any time after termination of the Commitments or acceleration of the
maturity of the Loans, (i) if the Borrowers shall pay all arrears of interest
and all payments on account of principal

73


203328685 v17

--------------------------------------------------------------------------------




of the Loans and other Obligations that shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified herein) and all Events of Default and
Defaults (other than non-payment of principal of and accrued interest on the
Loans due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to Section 11.01, then upon the written consent of the Required
Lenders and written notice to the Borrower and the Administrative Agent, the
termination of the Commitments (and the Backstop Commitments) or the
acceleration and their consequences may be rescinded and annulled and (ii) in
the case of such remedies exercised under Section 9.02(a)(i), upon the written
consent of the Required Lenders and written notice to the Borrower and the
Administrative Agent, the termination of the Commitments (and the Backstop
Commitments) or the acceleration and their consequences applicable to the
Lenders may be rescinded and annulled; provided, however, that such action shall
not affect any subsequent Event of Default or Default or impair any right or
remedy consequent thereon. The provisions of the preceding sentence are intended
merely to bind the Lenders to a decision that may be made at the election of the
Required Lenders, and such provisions are not intended to benefit the Borrower
and do not give the Borrower the right to require the Lenders to rescind or
annul any acceleration hereunder, even if the conditions set forth herein are
met.
Section 9.03.    Application of Funds. If the circumstances described in Section
2.12(g) have occurred, or after the exercise of remedies provided for in Section
9.02, any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 11.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 11.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including, but not limited to, post-petition interest), ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal or face amounts of the Loans, Swap Termination Value under Secured
Hedge Agreements or Cash Management Obligations, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE X    

ADMINISTRATIVE AGENT AND OTHER AGENTS

74


203328685 v17

--------------------------------------------------------------------------------




Section 10.01.    Appointment and Authorization of Agents.
(a)    Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained in this Agreement or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
Notwithstanding any provision contained in this Agreement providing for any
action in the Administrative Agent’s reasonable discretion or approval of any
action or matter in the Administrative Agent’s reasonable satisfaction, the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loans Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that,
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law. The
Administrative Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower, any other Loan
Party or any of their respective Affiliates that is communicated to or obtained
by the Person serving as the Administrative Agent or any other Agent-Related
Person in any capacity.
Neither the Administrative Agent nor any Agent-Related Person shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The provisions of this Article X (other than Section 10.11 and the third
sentence of Section 10.09) are solely for the benefit of the Agents and the
Lenders, and no Loan Party or respective Affiliate shall have rights as a
third-party beneficiary of any such provisions.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender and a
potential Hedge Bank or Cash Management Bank) hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent

75


203328685 v17

--------------------------------------------------------------------------------




of (and to hold any security interest, charge or other Lien created by the
Collateral Documents for and on behalf of or on trust for) such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 10.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X (including Section 10.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.
Section 10.02.    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through such Affiliates, agents, sub-agents,
employees or attorneys-in-fact as shall be deemed necessary by the
Administrative Agent, and shall be entitled to advice of counsel, both internal
and external, independent public consultants and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct as determined by the final non-appealable judgment of a court of
competent jurisdiction.
Section 10.03.    Liability of Agents. No Agent-Related Person shall (a) be
liable to any Lender (i) for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct, as determined by the final non-appealable judgment of a
court of competent jurisdiction, in connection with its duties expressly set
forth herein) or (ii) for any apportionment or distribution of payments made
pursuant to Section 2.12 without any gross negligence or willful misconduct, and
if any such apportionment or distribution is subsequently determined to have
been made in error but without any gross negligence or willful misconduct, the
sole recourse of any Lender to whom payment was due but not made in error but
without any gross negligence or willful misconduct shall be to recover from the
other Lenders any payment in excess of the amount which they are determined to
be entitled to (and such other Lenders hereby covenant and agree to return
promptly to such Lender any erroneous payment received by them), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.
Section 10.04.    Reliance by Agents.

76


203328685 v17

--------------------------------------------------------------------------------




(a)    Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.
(b)    For purposes of determining compliance with the conditions specified in
Article IV, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date or Borrowing Date,
as applicable, specifying its objection thereto.
Section 10.05.    Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default
and stating that such notice is a “notice of default”. The Administrative Agent
will promptly notify the Lenders of its receipt of any such notice. The
Administrative Agent shall take such action with respect to any Event of Default
as may be directed by the Required Lenders in accordance with Article IX.
Section 10.06.    Credit Decision; Disclosure of Information by Agents. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall

77


203328685 v17

--------------------------------------------------------------------------------




not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their respective Affiliates which may come into the possession of any
Agent-Related Person.
Section 10.07.    Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, each Lender shall indemnify upon demand
each Agent-Related Person (to the extent not promptly reimbursed by or on behalf
of any Loan Party and without limiting the obligation of any Loan Party to do
so), pro rata, and hold harmless each Agent-Related Person from and against any
and all Indemnified Liabilities to the extent incurred by it; provided, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities to the extent resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final non-appealable judgment of a court of competent jurisdiction;
provided, that, no action taken or refrained from in accordance with the
directions or consent of the Required Lenders (or such other number or
percentage of the Lenders as shall be required by the Loan Documents) shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 10.07. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 10.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including reasonable Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not promptly reimbursed for such expenses by or on
behalf of the Borrower; provided, that, such reimbursement by the Lenders shall
not affect the Borrower’s continuing reimbursement obligations with respect
thereto, if any. The undertaking in this Section 10.07 shall survive termination
of the Aggregate Commitments, the payment in full of all other Obligations and
the resignation of the Administrative Agent.
Section 10.08.    Agents in their Individual Capacities. Cantor Fitzgerald
Securities and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire Equity Interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
Cantor Fitzgerald Securities were not the Administrative Agent hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Cantor Fitzgerald Securities or its Affiliates may
receive information regarding any Loan Party or any Affiliate of a Loan Party
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, if any, Cantor Fitzgerald Securities shall have
the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
and if Cantor Fitzgerald Securities at any time holds any Loans the terms
“Lender” and “Lenders” will include Cantor Fitzgerald Securities in its
individual capacity.
Section 10.09.    Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. The Backstop DIP Lenders may remove the Administrative Agent upon five
(5) days’ notice to the Lenders and the Borrower. If the Administrative Agent
resigns or is removed by the Backstop DIP Lenders under this Agreement, the
Backstop DIP Lenders shall appoint a successor agent for the Lenders, which
appointment of a successor agent, if such successor agent is an Ineligible
Person, shall require the consent of the Borrower. If no

78


203328685 v17

--------------------------------------------------------------------------------




successor agent is appointed prior to the effective date of the resignation or
removal of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Backstop DIP Lenders and, if no Default has occurred and is
continuing, the Borrower, a successor agent from among the Lenders. Any
resignation or removal of the Administrative Agent shall also constitute the
resignation or removal of the Collateral Agent. Upon the acceptance of its
appointment as successor agent hereunder, the Person acting as such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and Collateral Agent and the terms “Administrative Agent”
and “Collateral Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as the
Administrative Agent and Collateral Agent shall be terminated. After the
retiring Administrative Agent’s resignation or removal hereunder as the
Administrative Agent, the provisions of this Article X and Section 11.04 and
Section 11.05 shall inure to the benefit of each Agent-Related Person as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
or Collateral Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent and Collateral Agent by the date which
is thirty (30) days following the retiring Administrative Agent’s notice of
resignation or removal, the retiring Administrative Agent’s resignation or
removal shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Backstop DIP Lenders appoint a successor agent as provided for
above. Lenders assuming the role of Administrative Agent and Collateral Agent as
specified in the immediately preceding sentence shall assume the rights and
obligations of the Administrative Agent and Collateral Agent (including the
indemnification provisions set forth in Section 10.07) as if each such Lender
were the Administrative Agent and Collateral Agent. Upon the acceptance of any
appointment as the Administrative Agent and Collateral Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
mortgages, and such other instruments or notices, as may be reasonably necessary
or desirable, or as the Backstop DIP Lenders may reasonably request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that the Collateral and
Guarantee Requirement is satisfied, the successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents.
Section 10.10.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent, at the request
of the Required Lenders (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower), shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Section 2.09 and Section 11.04) allowed in such judicial proceeding;
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

79


203328685 v17

--------------------------------------------------------------------------------




(c)    any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due to the
Administrative Agent under Section 2.09 and Section 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
Section 10.11.    Release of Collateral and Guaranty.
(a)    The Lenders irrevocably agree that any Lien on any property granted to or
held by the Collateral Agent under any Loan Document for the benefit of the
Secured Parties shall be automatically released (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
obligations under Secured Hedge Agreements not yet due and payable, (B) Cash
Management Obligations not yet due and payable and (C) contingent
indemnification obligations not yet accrued and payable), (ii) upon the sale,
lease, transfer or other disposition of such property (including, without
limitation, as a result of the sale, in accordance with the terms of the Loan
Documents, of the Loan Party that owns such property) in accordance with the
terms of the Loan Documents and the Orders, (iii) subject to Section 11.01, if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders and the Bankruptcy Court, or (iv) if the property subject to
such Lien is owned by a Guarantor, upon release of such Guarantor from its
obligations under its Guaranty pursuant to clause (b) below. The Collateral
Agent will, at the Borrower’s expense, execute and deliver to such Loan Party
such documents as such Loan Party may reasonably request to evidence the release
of such property from the assignment and security interest granted under the
Collateral Documents in accordance with the terms of the Loan Documents.
(b)    The Lenders irrevocably agree that each Guarantor shall be automatically
released from its obligations under the Guaranty upon the termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
obligations under Secured Hedge Agreements and Cash Management Obligations not
yet due and payable, in each case which have been cash collateralized or
backstopped by letters of credit, as the case may be, in a manner satisfacotry
to the applicable Secured Parties, and (B) contingent indemnification
obligations not yet accrued and payable).
Section 10.12.     [Reserved]
Section 10.13.    Appointment of Supplemental Administrative Agents.
(a)    It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent and the Backstop DIP Lenders as a separate
trustee, co-trustee, administrative agent, collateral agent, collateral trustee,
administrative sub-agent or administrative

80


203328685 v17

--------------------------------------------------------------------------------




co-agent (any such additional individual or institution being referred to herein
individually as a “Supplemental Administrative Agent” and collectively as
“Supplemental Administrative Agents”). Such Supplemental Administrative Agent
may be removed at any time by the Administrative Agent and the Backstop DIP
Lenders.
(b)    In the event that the Administrative Agent and the Backstop DIP Lenders
appoint a Supplemental Administrative Agent with respect to any Collateral, (i)
each and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Loan Documents to be exercised by or vested in or
conveyed to the Administrative Agent with respect to such Collateral shall be
exercisable by and vest in such Supplemental Administrative Agent to the extent,
and only to the extent, necessary to enable such Supplemental Administrative
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Administrative Agent shall
run to and be enforceable by either the Administrative Agent or such
Supplemental Administrative Agent, and (ii) the provisions of this Article X and
of Section 11.04 and Section 11.05 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.
(c)    Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent and
the Backstop DIP Lenders, if applicable, for more fully and certainly vesting in
and confirming to him or it such rights, powers, privileges and duties, the
Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Backstop DIP
Lenders. In case any Supplemental Administrative Agent, or a successor thereto,
shall die, become incapable of acting, resign or be removed, all the rights,
powers, privileges and duties of such Supplemental Administrative Agent, to the
extent permitted by Law, shall vest in and be exercised by the Administrative
Agent until the appointment of a new Supplemental Administrative Agent.
ARTICLE
MISCELLANEOUS
Section 11.01.    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that:
(a)    no amendment, waiver or consent shall, unless in writing and signed by
all of the Lenders (other than any Lender that is, at such time, a Defaulting
Lender), do any of the following at any time:
(i)    change the percentage of (x) the Commitments or (y) the aggregate unpaid
principal amount of Loans that, in each case, shall be required for the Lenders
or any of them to take any action hereunder,
(ii)    release one or more Guarantors (or otherwise limit such Guarantors’
liability with respect to the Obligations owing to the Agents and the Lenders
under the Guaranties) if such

81


203328685 v17

--------------------------------------------------------------------------------




release or limitation is in respect of all or substantially all of the value of
the Guaranties to the Lenders,
(iii)    release all or substantially all of the Collateral in any transaction
or series of related transactions, or
(iv)    amend any provision of this Section 11.01, the definition of “Required
Lenders,” “Pro Rata Backstop Share,” “Pro Rata Loan Share,” “Pro Rata Share,” or
“Pro Rata Unused Commitment Share,” Section 2.05(c), Section 2.06(a)(iii) or
Section 9.03;
(b)    no amendment, waiver or consent shall, unless in writing and signed by
the Required Lenders and each Lender specified below for such amendment, waiver
or consent:
(i)    increase or extend the Commitments of a Lender without the consent of
such Lender,
(ii)    reduce the principal of, or stated rate of interest on, or stated
premium payable on, the Loans owed to a Lender or any fees or other amounts
stated to be payable hereunder or under the other Loan Documents to such Lender
without the consent of such Lender, or
(iii)    postpone any date scheduled for any payment of principal of, or
interest on, the Loans pursuant to Section 2.07 or Section 2.08, in each case
payable to a Lender without the consent of such Lender, and
(c)    no amendment, waiver or consent shall change or amend any provision of
Section 2.13 without the consent of the Lenders holding at least 70% of the
Total Facility Exposure, but excluding any Defaulting Lenders;
provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by an Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents.
Notwithstanding anything to the contrary contained in this Section 11.01, any
Collateral Documents may be in a form reasonably determined by the
Administrative Agent and the Backstop DIP Lenders acting on the advice of
counsel and may be, together with this Agreement, amended, supplemented and
waived with the consent of the Administrative Agent and the Backstop DIP Lenders
acting on the advice of counsel at the request of the Borrower without the need
to obtain the consent of any other Lender if such amendment, supplement or
waiver is delivered in order to (i) cure ambiguities, omissions, mistakes or
defects or (ii) cause such Collateral Document to be consistent with this
Agreement and the other Loan Documents.
Section 11.02.    Notices and Other Communications; Facsimile and Electronic
Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission) (and, as to service of
process, only in writing and in accordance with applicable law) and, to the
extent set forth in Section 11.02(e), in an electronic medium and delivered as
set forth in Section 11.02(e). All such written notices shall be mailed, faxed
or delivered to the applicable address, facsimile number or electronic mail
address, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

82


203328685 v17

--------------------------------------------------------------------------------




(i)    if to the Borrower, the Backstop DIP Lenders or the Administrative Agent,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 11.02 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties from time to time; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to the Borrower
and the Administrative Agent.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
11.02(e)), when delivered; provided, that, notices and other communications to
the Administrative Agent pursuant to Article II shall not be effective until
actually received by such Person during the person’s normal business hours. In
no event shall a voice mail message be effective as a notice, communication or
confirmation hereunder.
(b)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile or electronic transmission of a .pdf
copy; provided that original copies are delivered promptly thereafter.
(c)    Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify each Agent-Related Person and each Lender
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct. All telephonic notices to
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
(d)    Notice to other Loan Parties. The Borrower agrees that notices to be
given to any other Loan Party under this Agreement or any other Loan Document
may be given to the Borrower in accordance with the provisions of this Section
11.02 with the same effect as if given to such other Loan Party in accordance
with the terms hereunder or thereunder.
(e)    Communications. The Borrower hereby agrees that it will provide to the
Administrative Agent and the Backstop DIP Lenders all information, documents and
other materials that it is obligated to furnish to the Administrative Agent and
the Backstop DIP Lenders pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new Borrowing or other
Extension of Credit, (ii) relates to the payment of any principal or other
amount due under this Agreement or the termination or reduction of the
Commitments prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default under this Agreement or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or

83


203328685 v17

--------------------------------------------------------------------------------




any Borrowing or other Extension of Credit thereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent and the Backstop DIP Lenders to
electronic mail addresses specified by the Administrative Agent and the Backstop
DIP Lenders to the Borrower. In addition, the Borrower agrees to continue to
provide the Communications to the Administrative Agent and the Backstop DIP
Lenders in the manner specified in the Loan Documents but only to the extent
requested by the Administrative Agent or the Backstop DIP Lenders, as
applicable. The Borrower further agrees that the Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
IntraLinks or a substantially similar electronic transmission system (the
“Platform”).
(f)    Use of the Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
AGENT-RELATED PERSONS IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN
NO EVENT SHALL THE AGENT-RELATED PERSONS HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT-RELATED PERSON IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT-RELATED PERSON’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.
(g)    Delivery and Notice of Communications. The Administrative Agent and the
Backstop DIP Lenders agree that the receipt of the Communications by the
Administrative Agent and the Backstop DIP Lenders at their e-mail addresses set
forth above shall constitute effective delivery of the Communications for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (i) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.
(h)    Acknowledgment. EACH LENDER ACKNOWLEDGES THAT UNITED STATES FEDERAL AND
STATE SECURITIES LAWS PROHIBIT ANY PERSON WITH MATERIAL, NON-PUBLIC INFORMATION
ABOUT AN ISSUER FROM PURCHASING OR SELLING SECURITIES OF SUCH ISSUER OR, SUBJECT
TO CERTAIN LIMITED EXCEPTIONS, FROM COMMUNICATING SUCH INFORMATION TO ANY OTHER
PERSON. EACH LENDER AGREES TO COMPLY WITH APPLICABLE LAW AND ITS RESPECTIVE
CONTRACTUAL OBLIGATIONS WITH RESPECT TO CONFIDENTIAL AND MATERIAL NON-PUBLIC
INFORMATION OF THE PARENT AND ITS SUBSIDIARIES.

84


203328685 v17

--------------------------------------------------------------------------------




Section 11.03.    No Waiver; Cumulative Remedies. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
Section 11.04.    Attorney Costs and Expenses. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and the Backstop DIP Lenders for all
out-of-pocket costs and expenses incurred in connection with the preparation,
syndication, execution, delivery and administration of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), including all Attorney Costs and all
reasonable out-of-pocket expenses of the Administrative Agent associated with
creating and maintaining an electronic document delivery service and providing
accounting for the Lenders, (b) to pay all actual out-of-pocket expenses of the
Administrative Agent and the Backstop DIP Lenders in connection with the Cases,
including Attorney Costs, and (c) to pay or reimburse the Administrative Agent
and each Lender for all out-of-pocket costs and expenses incurred in connection
with the enforcement of any rights or remedies under this Agreement or the other
Loan Documents (including all costs and expenses incurred in connection with any
workout or restructuring in respect of the Loans, all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Law (other than the Cases), and including (i) prior to the occurrence and
continuance of an Event of Default, one counsel to the Lenders (collectively)
and one counsel to the Administrative Agent and the other Agents (collectively)
(and one local counsel to the Lenders (collectively) and one local counsel to
the Administrative Agent and the other Agents (collectively) in each applicable
jurisdiction and, in the event of any actual conflict of interest, one
additional counsel to each of the affected parties) and (ii) after an Event of
Default has occurred and is continuing, all Attorney Costs of counsel to the
Agents and the Lenders. The foregoing costs and expenses shall include all
reasonable search, filing, recording and title insurance charges and fees
related thereto, and other reasonable and documented out-of-pocket expenses
incurred by any Agent or Backstop DIP Lender. The agreements in this Section
11.04 shall survive the termination of the Aggregate Commitments and repayment
of all other Obligations. All amounts due under this Section 11.04 shall be paid
within five (5) Business Days of receipt by the Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail.
Section 11.05.    Indemnification by the Borrower. Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents, trustees,
investment advisors and attorneys-in-fact (collectively the “Indemnitees”) from
and against any and all liabilities, obligations, losses, taxes, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including (a) prior to the occurrence and continuance of an Event
of Default, one counsel to the Lenders (collectively) and one counsel to the
Administrative Agent and the other Agents (collectively) (and one local counsel
to the Lenders (collectively) and one local counsel to the Administrative Agent
and the other Agents (collectively) in each applicable jurisdiction and, in the
event of any actual conflict of interest, one additional counsel to each of the
affected parties) and (b) after an Event of Default has occurred and is
continuing, all Attorney Costs of counsel to the Agents and the Lenders) of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (i) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the

85


203328685 v17

--------------------------------------------------------------------------------




transactions contemplated thereby, (ii) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, or (iii) any actual or alleged presence
or release of Hazardous Materials on, at, under or from any property currently
or formerly owned or operated by the Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related to the Borrower, any Subsidiary or
any other Loan Party, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) (all the foregoing, collectively, the “Indemnified Liabilities”), in
all cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee and whether brought by an Indemnified Party, a
third party or by the Borrower or any other Loan Party or any of the Borrower’s
or such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnified Party is a party thereto and whether or not any of the
transactions contemplated hereby are consummated; provided, that, such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any
affiliate, director, officer, employee, counsel, agent or attorney-in-fact of
such Indemnitee as determined by a final non-appealable judgment of a court of
competent jurisdiction. No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement, nor shall any Indemnitee have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document. All amounts due under this Section 11.05 shall be paid
within five (5) Business Days after demand therefor. The agreements in this
Section 11.05 shall survive the resignation of any Agent or the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
Section 11.06.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate.
Section 11.07.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Parent nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender, and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder (I) during the Participation Period
to any Person other than a Qualified Participant; provided that an assignment of
Loans or Commitments to any such Qualified Participant must be made
proportionate to such Qualified Participant’s pro rata share of the Senior Notes
and in accordance with the Interim Order, and (II) thereafter, except (i) to an
Eligible Assignee in accordance with the requirements of Section 11.07(b), (ii)
by way of participation in accordance with the provisions of Section 11.07(d),
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 11.07(f) or (h) (as the case may be),

86


203328685 v17

--------------------------------------------------------------------------------




(iv) to an SPC in accordance with the provisions of Section 11.07(g) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 11.07(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless the Backstop DIP Lenders otherwise consent, provided, that,
such amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;
 
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Section 3.01(f); and
(D)    notwithstanding anything to the contrary set forth in this Section 11.07,
no Loan Party shall be an Assignee hereunder.
(iii)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 11.07(c) and receipt by the Administrative Agent from the
parties to each assignment of a processing and recordation fee of $3,500, from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be party to this Agreement as a Lender with
respect to the interest assigned and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement in addition to any rights and obligations otherwise held by
such assignee as a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 11.04 and 11.05). Upon request, and the surrender by the assigning Lender
of its Note (if any), the Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (b) shall
not be an effective assignment hereunder.

87


203328685 v17

--------------------------------------------------------------------------------




(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) only such Lender shall be eligible to receive the newly-issued shares of
common stock of reorganized Geokinetics Inc. in accordance with Section 2.07.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided, that, such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 11.01(a), (b) or
(c) that directly affects such Participant. Subject to Section 11.07(e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 (subject to the requirements of Section 3.01(e) and Section
3.01(f)) and 3.04 (through the applicable Lender) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to Section
11.07(b). To the extent permitted by applicable Law, each Participant also shall
be entitled to the benefits of Section 11.09 as though it were a Lender;
provided, that, such Participant agrees to be subject to Section 2.13 as though
it were a Lender. Any Lender that sells participations shall maintain a register
meeting the requirements of Treasury Regulation Section 5f.103-1(c) (or any
successor regulation), on which it enters the name and the address of each
Participant and the principal amounts of each Participant’s participation
interest in the Commitments and/or Loans (or other rights or obligations) held
by it (the “Participant Register”). The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation interest as the owner thereof for all purposes notwithstanding any
notice to the contrary. In maintaining the Participant Register, such Lender
shall be acting as the agent of the Borrower solely for purposes of Treasury
Regulation Section 5f.103-1(c) and undertakes no other duty, responsibility or
obligation to the Borrower (including, without limitation, in no event shall
such Lender be considered a fiduciary of the Borrower for any purpose). In
addition to maintaining the Participant Register, such Lender shall, upon
request, show the Participant Register to the Borrower, the Administrative Agent
and the Backstop DIP Lenders.
(e)    [Reserved].
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided, that, no such

88


203328685 v17

--------------------------------------------------------------------------------




pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided, that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01 or 3.04), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable and such liability shall remain
with the Granting Lender, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent, assign all or any portion of its right to receive payment
with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee Obligation or credit or liquidity enhancement to such SPC.
(h)    Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided, that, unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 11.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
(i)    Notwithstanding anything to the contrary contained herein, each of the
Backstop DIP Lenders agrees not to assign or otherwise transfer (x) any of its
Loans or Commitments if, as a result thereof, the Backstop DIP Lenders and their
Affiliates would hold less than 70% of the Total Facility Exposure or (y) its
Backstop Commitment. Upon the assignment by any Backstop DIP Lender of a portion
of the unutilized Commitment of such Backstop DIP Lender to any Other Lender,
the Backstop Commitment of such Backstop DIP Lender shall be increased by the
amount of the portion of such unutilized Commitment so assigned.
Section 11.08.    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental

89


203328685 v17

--------------------------------------------------------------------------------




Authority or examiner regulating any Agent or Lender; (c) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) to any pledgee referred to in
Section 11.07(f) or Section 11.07(h), counterparty to a Swap Contract, Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement; (f) with
the written consent of the Borrower; (g) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 11.08 by
the disclosing party; (h) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender); or (i) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder. In addition, the Agents and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 11.08, “Information” means all information received from any Loan
Party or its Affiliates or its Affiliates’ directors, officers, employees,
trustees, investment advisors or agents, relating to the Parent, the Borrower or
any of their Subsidiaries or their business, other than any such information
that is publicly available to any Agent or any Lender prior to disclosure by any
Loan Party other than as a result of a breach of this Section 11.08, including,
without limitation, information delivered pursuant to Section 6.01, 6.02 or 6.03
hereof.
Section 11.09.    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default but subject in all cases to the provisions of the Orders, each Agent,
Lender and their respective Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party and its Subsidiaries) to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Agent, Lender and their respective Affiliates to or for the
credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Agent, Lender and their respective
Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set off and application made by such Lender, as the case may be;
provided, that, the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent and each
Lender under this Section 11.09 are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent or such Lender
may have.
Section 11.10.    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile transmission or electronic transmission of a
.pdf copy of an executed counterpart of a signature page to this Agreement and
each other Loan Document shall be effective as delivery of an original executed
counterpart of this Agreement and such other Loan Document; provided, that,
original signatures shall be promptly delivered thereafter, it being understood
that that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by facsimile or electronic
transmission.

90


203328685 v17

--------------------------------------------------------------------------------




Section 11.11.    Integration. Other than the Orders, this Agreement, together
with the other Loan Documents, comprises the complete and integrated agreement
of the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided, that, the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
Section 11.12.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.
Section 11.13.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 11.14.    GOVERNING LAW.
(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT, WITH
RESPECT TO ANY OTHER LOAN DOCUMENT, AS OTHERWISE EXPRESSLY PROVIDED THEREIN AND
EXCEPT TO THE EXTENT NEW YORK LAW IS SUPERSEDED BY THE BANKRUPTCY CODE).
(b)    PRIOR TO THE CLOSING OR DISMISSAL OF THE CASES, THE LOAN PARTIES SHALL
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT OVER ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.
FOLLOWING THE CLOSING OR DISMISSAL OF A CASE OF ANY LOAN PARTY, ANY LEGAL ACTION
OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, THE PARENT, EACH AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. THE BORROWER, THE PARENT, EACH AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE

91


203328685 v17

--------------------------------------------------------------------------------




BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
Section 11.15.    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 11.15 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 11.16.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, the Parent, the Administrative Agent
and each Backstop DIP Lender and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Parent, each Agent and each Lender and their
respective successors and assigns, except that neither the Borrower nor the
Parent shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.
Section 11.17.    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent would purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).
Section 11.18.    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent

92


203328685 v17

--------------------------------------------------------------------------------




and the Backstop DIP Lenders. The provisions of this Section 11.18 are for the
sole benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.
Section 11.19.    USA PATRIOT Act. Each Lender that is subject thereto hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the USA PATRIOT Act. The Borrower agrees to provide, and to
cause each other Loan Party to provide, such information promptly upon request
[Signature Pages Follow]



93


203328685 v17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
Very truly yours,
CREDIT PARTIES:
GEOKINETICS INC.




By: /s/ Glenn Sniezek  
Name: Glenn Sniezek
Title: Vice President and Treasurer






 
GEOKINETICS HOLDINGS USA, INC.




By: /s/ Glenn Sniezek  
Name: Glenn Sniezek
Title: Vice President and Treasurer


 
Geokinetics Holdings USA, Inc.
1500 Citywest Boulevard, Suite 800
Houston, Texas 77042
Attention: Bill Moll
Telephone: (281) 848-7692
Facsimile: (713) 850-7330






[Signature Page to the DIP Credit Agreement]


S-1


203328685 v17

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
CANTOR FITZGERALD SECURITIES




By: /s/ James Bond  
Name: James Bond
Title: Chief Operating Officer










[Signature Page to the DIP Credit Agreement]


S-2


203328685 v17

--------------------------------------------------------------------------------




BACKSTOP DIP LENDERS:
ASOF II INVESTMENTS, LLC




By: /s/ Lawrence First  
Name: Lawrence First
Title: Managing Director






 
ECF VALUE FUND II, L.P.




By: /s/ Jeffrey L. Gates  
Name: Jeffrey L. Gate
Title: Principal of GP








[Signature Page to the DIP Credit Agreement]


S-3


203328685 v17

--------------------------------------------------------------------------------




 
ECF VALUE FUND INTERNATIONAL, LTD.




By: /s/ Jeffrey L. Gates  
Name: Jeffrey L. Gates
Title: Investment Manager


 


ECF VALUE FUND, L.P.




By: /s/ Jeffrey L. Gates  
Name: Jeffrey L. Gates
Title: Principal of GP








[Signature Page to the DIP Credit Agreement]


S-4


203328685 v17

--------------------------------------------------------------------------------






 
AMERICAN SECURITIES OPPORTUNITIES FUND, LP




By: /s/ Lawrence First  
Name: Lawrence First
Title: Managing Director






 
AMERICAN SECURITIES OPPORTUNITIES FUND (B), L.P.




By: /s/ Lawrence First  
Name: Lawrence First
Title: Managing Director



    

[Signature Page to the DIP Credit Agreement]


S-5


203328685 v17